
	
		I
		112th CONGRESS
		1st Session
		H. R. 3509
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Waxman (for
			 himself, Ms. Eshoo,
			 Mr. Markey,
			 Mr. Doyle,
			 Ms. Matsui,
			 Mrs. Christensen,
			 Mr. Pallone,
			 Ms. DeGette,
			 Mr. Engel, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Science,
			 Space, and Technology and Oversight and Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the creation of a public safety broadband
		  network, to ensure a more efficient and innovative allocation of the
		  electromagnetic spectrum, to permit the Federal Communications Commission to
		  conduct incentive auctions, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Wireless Innovation and Public
			 Safety Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Rule of construction.
					Sec. 4. Enforcement.
					Title I—Allocation and Assignment of Public Safety Broadband
				Spectrum
					Sec. 101. Reallocation of 700 MHz D block spectrum for public
				safety use.
					Sec. 102. Assignment of license to Corporation.
					Sec. 103. Ensuring efficient and flexible use of 700 MHz public
				safety narrowband spectrum.
					Sec. 104. Sharing of public safety broadband spectrum and
				network.
					Sec. 105. Commission rules.
					Sec. 106. FCC report on efficient use of public safety
				spectrum.
					Title II—Advanced Public Safety Communications
					Subtitle A—Public Safety Broadband Network
					Sec. 201. Establishment and operation of Public Safety
				Broadband Corporation.
					Sec. 202. Public safety broadband network.
					Sec. 203. Program Management Office.
					Sec. 204. Representation before standards setting
				entities.
					Sec. 205. GAO report on satellite broadband.
					Sec. 206. Access to Federal supply schedules.
					Sec. 207. Federal infrastructure sharing.
					Sec. 208. Initial funding for Corporation.
					Sec. 209. Permanent self-funding of Corporation and duty to
				collect certain fees.
					Subtitle B—State, Local, and Tribal Planning and
				Implementation
					Sec. 211. State, Local, and Tribal Planning and Implementation
				Fund.
					Sec. 212. State, local, and tribal planning and implementation
				grant program.
					Sec. 213. Public safety wireless facilities
				deployment.
					Subtitle C—Public Safety Communications Research and
				Development
					Sec. 221. NIST-directed public safety wireless communications
				research and development.
					Subtitle D—Next Generation 9–1–1 Services
					Sec. 231. Definitions.
					Sec. 232. Coordination of 9–1–1 implementation.
					Sec. 233. Requirements for multi-line telephone
				systems.
					Sec. 234. GAO study of State and local use of 9–1–1 service
				charges.
					Sec. 235. Parity of protection for provision or use of next
				generation 9–1–1 service.
					Sec. 236. Commission proceeding on autodialing.
					Sec. 237. NHTSA report on costs for requirements and
				specifications of Next Generation 9–1–1 services.
					Sec. 238. FCC recommendations for legal and statutory framework
				for Next Generation 9–1–1 services.
					Title III—Spectrum Auction Authority
					Sec. 301. Deadlines for auction of certain
				spectrum.
					Sec. 302. Incentive auction authority.
					Title IV—Public Safety Trust Fund
					Sec. 401. Public Safety Trust Fund.
					Title V—Spectrum Policy
					Sec. 501. Spectrum inventory.
					Sec. 502. Federal spectrum planning.
					Sec. 503. Reallocating Federal spectrum for commercial purposes
				and Federal spectrum sharing.
					Sec. 504. Study on spectrum efficiency through receiver
				standards.
					Sec. 505. Study on unlicensed use in the 5 GHz
				band.
					Sec. 506. Report on availability of wireless equipment for the
				700 MHz band.
				
			2.DefinitionsIn this Act:
			(1)700 MHz D block
			 spectrumThe term 700 MHz D block spectrum means the
			 portion of the electromagnetic spectrum between the frequencies from 758
			 megahertz to 763 megahertz and between the frequencies from 788 megahertz to
			 793 megahertz.
			(2)Appropriate
			 committees of CongressExcept as otherwise specifically provided,
			 the term appropriate committees of Congress means—
				(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
				(B)the Committee on
			 Energy and Commerce of the House of Representatives.
				(3)Assistant
			 SecretaryThe term Assistant Secretary means the
			 Assistant Secretary of Commerce for Communications and Information.
			(4)Commercial
			 mobile data serviceThe term commercial mobile data
			 service means any mobile service (as defined in section 3 of the
			 Communications Act of 1934 (47 U.S.C. 153)) that is—
				(A)a data service,
			 which may include mobile broadband Internet access service and Internet
			 Protocol-based applications;
				(B)provided for
			 profit; and
				(C)available to the
			 public or to such classes of eligible users as to be effectively available to
			 the public.
				(5)Commercial
			 mobile serviceThe term commercial mobile service
			 has the meaning given such term in section 332(d)(1) of the Communications Act
			 of 1934 (47 U.S.C. 332(d)(1)).
			(6)Commercial
			 standardsThe term commercial standards means the
			 technical standards followed by the commercial mobile service and commercial
			 mobile data service industries for network, device, and Internet Protocol
			 connectivity. Such term includes standards developed by the Third Generation
			 Partnership Project (3GPP), the Institute of Electrical and Electronics
			 Engineers (IEEE), the Alliance for Telecommunications Industry Solutions
			 (ATIS), and the Internet Engineering Task Force (IETF).
			(7)CommissionThe
			 term Commission means the Federal Communications
			 Commission.
			(8)Core
			 networkThe term core
			 network means the core network described in section 202(b)(1).
			(9)Federal
			 entityThe term Federal
			 entity has the meaning given such term in section 113(i) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(i)).
			(10)GovernorThe
			 term Governor means the Governor or other chief executive officer
			 of a State.
			(11)Guard band
			 spectrumThe term guard band spectrum means the
			 portion of the electromagnetic spectrum between the frequencies from 768
			 megahertz to 769 megahertz and between the frequencies from 798 megahertz to
			 799 megahertz.
			(12)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			(13)Narrowband
			 spectrumThe term narrowband spectrum means the
			 portion of the electromagnetic spectrum between the frequencies from 769
			 megahertz to 775 megahertz and between the frequencies from 799 megahertz to
			 805 megahertz.
			(14)NISTThe
			 term NIST means the National Institute of Standards and
			 Technology.
			(15)NTIAThe
			 term NTIA means the National Telecommunications and Information
			 Administration.
			(16)Program
			 Management OfficeThe term Program Management Office
			 means the office established under section 203(a).
			(17)Public safety
			 answering pointThe term public safety answering
			 point has the meaning given such term in section 222 of the
			 Communications Act of 1934 (47 U.S.C. 222).
			(18)Public safety
			 broadband networkThe term public safety broadband
			 network means the network described in section 202.
			(19)Public Safety
			 Broadband CorporationThe term Public Safety Broadband
			 Corporation or Corporation means the corporation
			 established under section 201(a)(1).
			(20)Public safety
			 broadband spectrumThe term
			 public safety broadband spectrum means—
				(A)the portion of the electromagnetic spectrum
			 between the frequencies from 763 megahertz to 768 megahertz and between the
			 frequencies from 793 megahertz to 798 megahertz; and
				(B)the 700 MHz D
			 block spectrum.
				(21)Public Safety
			 Communications Research ProgramThe term Public Safety
			 Communications Research Program means the program that is housed within
			 the Department of Commerce Labs in Boulder, Colorado, and that is a joint
			 effort between the Office of Law Enforcement Standards of NIST and the
			 Institute for Telecommunication Sciences of the NTIA.
			(22)Public safety
			 entityThe term public safety entity means an entity
			 that provides public safety services.
			(23)Public safety
			 servicesThe term
			 public safety services has the meaning given such term in section
			 337(f)(1) of the Communications Act of 1934 (47 U.S.C. 337(f)(1)).
			(24)Radio access
			 networkThe term radio access network means the
			 radio access network described in section 202(b)(2).
			(25)StateThe term State means any of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands.
			(26)State Public
			 Safety Broadband OfficeThe term State Public Safety
			 Broadband Office means an office established under section
			 212(d).
			(27)TribalThe term tribal means, when
			 used with respect to any entity, that such entity is a tribal organization (as
			 defined in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b)).
			3.Rule of
			 constructionEach range of
			 frequencies described in this Act shall be construed to be inclusive of the
			 upper and lower frequencies in the range.
		4.Enforcement
			(a)In
			 generalThe Commission shall
			 implement and enforce this Act as if this Act were a part of the Communications
			 Act of 1934 (47 U.S.C. 151 et seq.). A violation of this Act, or a regulation
			 promulgated under this Act, shall be considered to be a violation of the
			 Communications Act of 1934, or a regulation promulgated under such Act,
			 respectively.
			(b)ExceptionSubsection
			 (a) does not apply in the case of a provision of this Act that is expressly
			 required to be carried out by an agency (as defined in section 551 of title 5,
			 United States Code) other than the Commission.
			IAllocation and
			 Assignment of Public Safety Broadband Spectrum
			101.Reallocation of
			 700 MHz D block spectrum for public safety use
				(a)In
			 generalThe Commission shall reallocate the 700 MHz D block
			 spectrum for use by public safety entities in accordance with the provisions of
			 this Act.
				(b)Quantity of
			 spectrum allocated for public safety useSection 337(a) of the
			 Communications Act of 1934 (47 U.S.C. 337(a)) is amended—
					(1)by striking
			 Not later than January 1, 1998, the and inserting
			 The;
					(2)in paragraph (1),
			 by striking 24 and inserting 34; and
					(3)in paragraph (2),
			 by striking 36 and inserting 26.
					102.Assignment of
			 license to Corporation
				(a)In
			 generalNot later than the date that is 30 days after the date of
			 the incorporation of the Public Safety Broadband Corporation under section
			 201(a), the Commission shall revoke the license for the public safety broadband
			 spectrum and the guard band spectrum and assign a new, single license for the
			 public safety broadband spectrum and the guard band spectrum to the Corporation
			 for the purpose of ensuring the construction, management, maintenance, and
			 operation of the public safety broadband network.
				(b)Term
					(1)Initial
			 licenseThe initial license
			 assigned under subsection (a) shall be for a term of 10 years.
					(2)Renewal of
			 licensePrior to the
			 expiration of the term of the initial license assigned under subsection (a) or
			 the expiration of any renewal of such license, the Corporation shall submit to
			 the Commission an application for the renewal of such license in accordance
			 with the Communications Act of 1934 (47 U.S.C. 151 et seq.) and any applicable
			 Commission regulations. Such renewal application shall demonstrate that, during
			 the term of the license that the Corporation is seeking to renew, the
			 Corporation has fulfilled its duties and obligations under this Act and the
			 Communications Act of 1934 and has complied with all applicable Commission
			 regulations. A renewal of the initial license granted under subsection (a) or
			 any renewal of such license shall be for a term not to exceed 10 years.
					(c)Definition of
			 public safety servicesSection 337(f)(1) of the Communications Act
			 of 1934 (47 U.S.C. 337(f)(1)) is amended—
					(1)in subparagraph
			 (A), by striking to protect the safety of life, health, or
			 property and inserting to provide law enforcement, fire and
			 rescue response, or emergency medical assistance (including such assistance
			 provided by ambulance services, hospitals, and urgent care facilities);
			 and
					(2)in subparagraph
			 (B)—
						(A)in clause (i), by
			 inserting or tribal organizations (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b))
			 before the semicolon; and
						(B)in clause (ii), by
			 inserting or a tribal organization after a governmental
			 entity.
						103.Ensuring
			 efficient and flexible use of 700 MHz public safety narrowband
			 spectrum
				(a)License
			 requirementsThe Commission
			 may not renew a license to use the narrowband spectrum after the date of the
			 enactment of this Act, or grant an application for an initial license to use
			 such spectrum after the date that is 3 years after such date of enactment,
			 unless the licensee or applicant demonstrates that failure of the Commission to
			 renew such license or grant such application will—
					(1)cause considerable economic hardship;
			 or
					(2)adversely impact the ability of the
			 licensee or applicant to provide public safety services.
					(b)InventoryNot later than 6 months after the date of
			 the enactment of this Act, the Commission shall complete and submit to the
			 appropriate committees of Congress a State-by-State inventory of the use of the
			 narrowband spectrum, current as of such date of enactment, including the
			 numbers of base stations that are deployed and in day-to-day operation, the
			 approximate number of users, the extent of interoperability among the deployed
			 stations, and the approximate per-unit costs of mobile equipment.
				(c)Flexible
			 useIn order to promote
			 efficient spectrum use, the Commission may allow the narrowband spectrum and
			 the guard band spectrum to be used in a flexible manner, including for public
			 safety broadband communications, subject to such technical and interference
			 protection measures as the Commission may require.
				104.Sharing of
			 public safety broadband spectrum and network
				(a)Emergency access
			 by non-Public safety entities
					(1)In
			 generalNotwithstanding any
			 limitation in section 337 of the Communications Act of 1934 (47 U.S.C. 337),
			 upon the request of a State Public Safety Broadband Office, the Corporation may
			 enter into agreements with entities in such State that are not public safety
			 entities to permit such entities to obtain access on a secondary, preemptible
			 basis to the public safety broadband spectrum in order to facilitate
			 interoperability between such entities and public safety entities in protecting
			 the safety of life, health, and property during emergencies and during
			 preparation for and recovery from emergencies, including during emergency
			 drills, exercises, and tests.
					(2)PreemptionThe Corporation shall ensure that, under
			 any agreements entered into under paragraph (1), public safety entities may
			 preempt use of the public safety broadband spectrum by the entities with which
			 the Corporation has entered into such agreements.
					(b)Public-Private
			 partnershipsNotwithstanding
			 any limitation in section 337 of the Communications Act of 1934 (47 U.S.C.
			 337), the Corporation may permit a private entity with which the Corporation
			 contracts on behalf of public safety entities to construct, manage, maintain,
			 or operate the core network or the radio access network, upon the request of
			 such private entity, to—
					(1)obtain access to
			 the public safety broadband spectrum for services that are not public safety
			 services; or
					(2)share equipment or
			 infrastructure of the public safety broadband network, including antennas and
			 towers.
					(c)Approval by
			 CommissionThe Corporation may not enter into an agreement under
			 subsection (a) or (b)(1) without the approval of the Commission.
				(d)ReinvestmentThe Corporation shall use any funds the
			 Corporation receives under the agreements entered into under subsections (a)
			 and (b) to cover the administrative expenses of the Corporation for the fiscal
			 year in which such funds are received and shall use any excess for the
			 construction, management, maintenance, and operation of the public safety
			 broadband network.
				(e)Access by
			 Federal departments and agenciesNotwithstanding any limitation in section
			 337 of the Communications Act of 1934 (47 U.S.C. 337), the Corporation shall
			 enter into such written agreements as are necessary to permit Federal
			 departments and agencies to have shared access to the public safety broadband
			 spectrum on an equivalent basis in order to protect the safety of life, health,
			 and property.
				(f)Prohibition on
			 offering commercial servicesThe Corporation may not offer,
			 provide, or market commercial telecommunications services or information
			 services directly to the public.
				105.Commission
			 rules
				(a)In
			 generalIn order to carry out the provisions of this Act, the
			 Commission shall—
					(1)adopt technical
			 rules necessary to sufficiently manage spectrum use in bands adjacent to the
			 public safety broadband spectrum;
					(2)adopt rules requiring commercial mobile
			 service providers and commercial mobile data service providers to offer roaming
			 and priority access services to public safety entities at commercially
			 reasonable terms and conditions if—
						(A)the equipment of the public safety entity
			 is technically compatible with the network of the commercial provider;
						(B)the commercial
			 provider is reasonably compensated; and
						(C)such access does not unreasonably preempt
			 or otherwise terminate or degrade existing voice conversations or data
			 sessions;
						(3)adopt technical
			 rules governing the operation of the public safety broadband network in areas
			 near the international borders of the United States;
					(4)adopt rules
			 ensuring the commercial availability of devices capable of operating in the
			 public safety broadband spectrum, known as Band Class 14, at costs comparable
			 to those of similar devices that are designed to operate in spectrum allocated
			 for commercial use; and
					(5)consider the
			 adoption of such other rules as the Commission determines are necessary.
					(b)DeadlineThe
			 Commission shall adopt the rules required by paragraphs (1) through (4) of
			 subsection (a) not later than 180 days after the date of the enactment of this
			 Act.
				(c)ConsultationIn
			 adopting rules under subsection (a) (or considering the adoption of rules under
			 paragraph (5) of such subsection), the Commission shall consult with the
			 Director of the Office of Emergency Communications in the Department of
			 Homeland Security, the Assistant Secretary, the Director of NIST, and the
			 Public Safety Communications Research Program.
				106.FCC report on
			 efficient use of public safety spectrum
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act and every 2 years thereafter,
			 the Commission shall, in consultation with the Assistant Secretary and the
			 Director of NIST, conduct a study and submit to the appropriate committees of
			 Congress a report on the spectrum allocated for public safety use.
				(b)ContentsThe
			 report required by subsection (a) shall include—
					(1)an examination of
			 how such spectrum is being used;
					(2)recommendations on
			 how such spectrum may be used more efficiently;
					(3)an assessment of
			 the feasibility of public safety entities relocating from other bands to the
			 public safety broadband spectrum; and
					(4)an assessment of
			 whether any spectrum made available by the relocation described in paragraph
			 (3) could be returned to the Commission for reassignment through auction,
			 including through use of incentive auction authority under subparagraph (G) of
			 section 309(j)(8) of the Communications Act of 1934, as added by section
			 302(a).
					IIAdvanced Public
			 Safety Communications
			APublic Safety
			 Broadband Network
				201.Establishment
			 and operation of Public Safety Broadband Corporation
					(a)Establishment
						(1)In
			 generalThere is authorized
			 to be established a private, nonprofit corporation to be known as the Public
			 Safety Broadband Corporation, which will not be an agency or establishment of
			 the United States Government or the District of Columbia government.
						(2)Governing
			 lawThe Corporation shall be
			 subject to the provisions of this Act and, to the extent consistent with this
			 Act, the District of Columbia Nonprofit Corporation Act (sec. 29–301.01 et
			 seq., D.C. Official Code). The Corporation shall have the usual powers
			 conferred upon a nonprofit corporation by the District of Columbia Nonprofit
			 Corporation Act.
						(3)IncorporationThe members of the initial Board of
			 Directors of the Corporation shall serve as the incorporators of the
			 Corporation and shall take the necessary steps to establish the Corporation
			 under the District of Columbia Nonprofit Corporation Act. The Corporation shall
			 notify the Commission of the date of its incorporation as soon as possible
			 after such incorporation.
						(4)Initial
			 bylawsThe members of the initial Board of Directors of the
			 Corporation shall establish the initial bylaws of the Corporation.
						(5)ResidenceThe Corporation shall have its place of
			 business in the District of Columbia and shall be considered, for purposes of
			 venue in civil actions, to be a resident of the District of Columbia.
						(b)Board of
			 Directors
						(1)Membership and
			 appointmentThe management of the Corporation shall be vested in
			 a Board of Directors, which shall consist of 15 members, as follows:
							(A)Federal
			 membersFour Federal members, or their designees, as
			 follows:
								(i)The
			 Secretary of Commerce.
								(ii)The
			 Secretary of Homeland Security.
								(iii)The Director of
			 the Office of Management and Budget.
								(iv)The
			 Attorney General of the United States.
								(B)Non-Federal
			 public-sector membersSeven non-Federal public-sector members,
			 representing both urban and rural interests, appointed by the Secretary of
			 Commerce, as follows:
								(i)State
			 GovernorsTwo members, each of whom is the Governor of a State,
			 or their designees.
								(ii)Local and
			 tribal government membersTwo members, each of whom is the chief
			 executive officer of a political subdivision of a State or an Indian tribe, or
			 their designees.
								(iii)Public safety
			 entity employeesThree members, each of whom is employed by a
			 public safety entity and possesses one or more of the following
			 qualifications:
									(I)Experience with
			 emergency preparedness and response.
									(II)Technical
			 expertise with public safety radio communications.
									(III)Operational experience with 9–1–1 emergency
			 services.
									(IV)Training in
			 hospital or urgent medical care.
									(C)Private-sector
			 membersFour private-sector
			 members, appointed by the Secretary of Commerce, each of whom has extensive
			 experience implementing commercial standards in the design, development, and
			 operation of commercial mobile data service networks.
							(2)Independence of
			 non-Federal public-sector and private-sector members
							(A)In
			 generalEach non-Federal
			 public-sector member and each private-sector member of the Board of Directors
			 appointed under paragraph (1) shall be independent and neutral.
							(B)Independence
			 determinationIn order to be
			 considered independent for purposes of this paragraph, a member of the
			 Board—
								(i)may not, other than in the capacity of such
			 member as a member of the Board or a committee thereof, accept any consulting,
			 advisory, or other compensatory fee from the Corporation; and
								(ii)shall be disqualified from any deliberation
			 involving any transaction of the Corporation in which such member has a
			 financial interest in the outcome.
								(3)Federal
			 employment statusThe non-Federal public-sector members and the
			 private-sector members of the Board of Directors shall not, by reason of
			 membership on the Board, be considered to be officers or employees of the
			 United States Government or the District of Columbia government.
						(4)CitizenshipEach non-Federal public-sector member and
			 each private-sector member of the Board of Directors shall be a citizen of the
			 United States.
						(5)Terms of
			 appointment
							(A)Initial
			 appointment deadlineThe
			 initial non-Federal public-sector members and the initial private-sector
			 members of the Board of Directors shall be appointed not later than 180 days
			 after the date of the enactment of this Act.
							(B)Terms
								(i)Length
									(I)Federal
			 membersEach Federal member
			 of the Board of Directors shall serve as a member of the Board for the life of
			 the Corporation.
									(II)Non-Federal
			 public-sector and private-sector membersThe term of office of each non-Federal
			 public-sector member and each private-sector member of the Board of Directors
			 shall be 3 years. Such a member may not serve more than 2 full terms
			 consecutively.
									(ii)Expiration of
			 termAny non-Federal
			 public-sector member or private-sector member of the Board of Directors whose
			 term has expired may serve until such member’s successor has taken office, or
			 until the end of the calendar year in which such member’s term has expired,
			 whichever is earlier.
								(iii)Appointment to
			 fill vacancyA non-Federal
			 public-sector member or private-sector member of the Board of Directors
			 appointed to fill a vacancy occurring prior to the expiration of the term for
			 which that member’s predecessor was appointed shall be appointed for the
			 remainder of the predecessor’s term.
								(iv)Staggered
			 termsWith respect to the initial non-Federal public-sector
			 members and the initial private-sector members of the Board of
			 Directors—
									(I)four members shall
			 serve for a term of 3 years;
									(II)four members
			 shall serve for a term of 2 years; and
									(III)three members
			 shall serve for a term of 1 year.
									(C)Effect of
			 vacanciesA vacancy in the
			 membership of the Board of Directors shall not affect the Board’s powers and
			 shall be filled in the same manner as the original member was appointed.
							(6)Chair
							(A)SelectionThe
			 Chair of the Board of Directors shall be selected by the Secretary of Commerce
			 from among the non-Federal public-sector members and the private-sector members
			 of the Board.
							(B)TermThe
			 term of office of the Chair of the Board of Directors shall be 2 years, and an
			 individual may not serve more than 2 consecutive terms.
							(7)Removal
							(A)By Secretary of
			 CommerceThe Secretary of Commerce may remove, for good
			 cause—
								(i)the
			 Chair of the Board of Directors; or
								(ii)any
			 non-Federal public-sector member or private-sector member of the Board of
			 Directors.
								(B)By
			 BoardThe members of the
			 Board of Directors may, by majority vote—
								(i)remove any non-Federal public-sector member
			 or private-sector member of the Board for conduct determined by the Board to be
			 detrimental to the Board or to the Corporation; or
								(ii)request that the
			 Secretary of Commerce exercise his or her authority to remove the Chair of the
			 Board for conduct determined to be detrimental to the Board or to the
			 Corporation.
								(8)Meetings
							(A)FrequencyThe
			 Board of Directors shall meet in accordance with the bylaws of the
			 Corporation—
								(i)at
			 the call of the Chair of the Board; and
								(ii)not
			 less frequently than once each quarter.
								(B)TransparencyMeetings of the Board of Directors, and
			 meetings of any committees of the Board, shall be open to the public. The Board
			 may, by majority vote, close any such meeting only for the time necessary to
			 preserve the confidentiality of commercial or financial information that is
			 privileged or confidential, to discuss personnel matters, or to discuss legal
			 matters affecting the Corporation, including pending or potential
			 litigation.
							(9)QuorumEight
			 members of the Board of Directors, including not fewer than 6 non-Federal
			 public-sector members or private-sector members, shall constitute a
			 quorum.
						(10)AttendanceMembers of the Board of Directors may
			 attend meetings of the Corporation and vote in person, via telephone
			 conference, or via video conference.
						(11)BylawsA majority of the members of the Board of
			 Directors may amend the bylaws of the Corporation.
						(12)Prohibition
			 against compensationA member
			 of the Board of Directors shall serve without pay, and shall not otherwise
			 benefit, directly or indirectly, as a result of the member’s service to the
			 Corporation, but shall be allowed a per diem allowance for travel expenses, at
			 rates authorized for an employee of an agency under subchapter I of chapter 57
			 of title 5, United States Code, while away from the home or regular place of
			 business of the member in the performance of the duties of the
			 Corporation.
						(c)Chief Executive
			 Officer and employees
						(1)In
			 generalThe Corporation shall
			 have 1 officer, a Chief Executive Officer, and such employees as may be
			 necessary to carry out the duties and responsibilities of the Corporation under
			 this title and title I, for such terms, and at such rates of compensation in
			 accordance with paragraph (5), as the Board of Directors of the Corporation
			 considers appropriate. The Chief Executive Officer and the employees shall
			 serve at the pleasure of the Board of Directors.
						(2)Qualifications
			 of CEOThe Chief Executive Officer shall have extensive
			 experience in the deployment, management, or design of commercial mobile data
			 service networks.
						(3)CitizenshipThe Chief Executive Officer and the
			 employees of the Corporation shall be citizens of the United States.
						(4)Nonpolitical
			 nature of appointmentNo
			 political test or qualification may be used in selecting, appointing,
			 promoting, or taking other personnel actions with respect to the Chief
			 Executive Officer or the agents or employees of the Corporation.
						(5)Compensation
							(A)In
			 generalThe Board of Directors may fix the compensation of the
			 Chief Executive Officer and the employees hired under this subsection, as
			 necessary to carry out the duties and responsibilities of the Corporation under
			 this title and title I, except that—
								(i)the
			 rate of compensation for the Chief Executive Officer or any employee may not
			 exceed the maximum rate of basic pay established under section 5382 of title 5,
			 United States Code, for a member of the Senior Executive Service; and
								(ii)notwithstanding any other provision of law
			 except clause (i), or any bylaw of the Corporation, all rates of compensation,
			 including benefit plans and salary ranges, for the Chief Executive Officer and
			 the employees shall be jointly approved by a majority of the Federal members of
			 the Board.
								(B)Limitation on
			 other compensationNeither
			 the Chief Executive Officer nor any employee of the Corporation may receive any
			 salary or other compensation (except for compensation for service on boards of
			 directors of other organizations that do not receive funds from the
			 Corporation, on committees of such boards, and in similar activities for such
			 organizations) from any sources other than the Corporation for services
			 rendered during the period of the employment of the Chief Executive Officer or
			 employee, respectively, by the Corporation.
							(C)Service on other
			 boardsService by the Chief
			 Executive Officer or any employee of the Corporation on a board of directors of
			 another organization, on a committee of such a board, or in a similar activity
			 for such an organization shall be subject to annual advance approval by the
			 Board of Directors.
							(D)Federal
			 employment statusNeither the
			 Chief Executive Officer nor any employee of the Corporation shall be considered
			 to be an officer or employee of the United States Government or the District of
			 Columbia government.
							(d)Selection of
			 agents, consultants, and experts
						(1)In
			 generalThe Board shall select parties to serve as its agents,
			 consultants, and experts in a fair, transparent, and objective manner.
						(2)Final and
			 bindingIf the selection of an agent, consultant, or expert
			 satisfies the requirements of paragraph (1), the selection of such agent,
			 consultant, or expert shall be final and binding.
						(e)Nonprofit and
			 nonpolitical nature of Corporation
						(1)StockThe Corporation shall have no power to
			 issue any shares of stock, or to declare or pay any dividends.
						(2)ProfitNo
			 part of the income or assets of the Corporation shall inure to the benefit of
			 any director, officer, employee, or any other individual associated with the
			 Corporation, except as salary or reasonable compensation for services.
						(3)PoliticsThe
			 Corporation may not contribute to or otherwise support any political party or
			 candidate for elective public office.
						(4)Prohibition on
			 lobbying activitiesThe Corporation may not engage in lobbying
			 activities (as defined in section 3(7) of the Lobbying Disclosure Act of 1995
			 (2 U.S.C. 1602(7))).
						(f)General
			 powersIn addition to the powers granted to the Corporation by
			 any other provision of law, the Corporation shall have the authority to do the
			 following:
						(1)To adopt and use a corporate seal.
						(2)To have succession
			 until dissolved by an Act of Congress.
						(3)To prescribe,
			 through the actions of the Board of Directors, bylaws not inconsistent with
			 Federal law and the laws of the District of Columbia, regulating the manner in
			 which the Corporation’s general business may be conducted and the manner in
			 which the privileges granted to the Corporation by law may be exercised.
						(4)To exercise,
			 through the actions of the Board of Directors, all powers specifically granted
			 to the Corporation by the provisions of this title and title I, and such
			 incidental powers as shall be necessary.
						(5)To hold such
			 hearings, sit and act at such times and places, take such testimony, and
			 receive such evidence as the Corporation considers necessary to carry out its
			 responsibilities and duties.
						(6)To obtain grants
			 and funds from and make contracts with individuals, private companies,
			 organizations, institutions, and Federal, State, regional, and local
			 agencies.
						(7)To accept, hold,
			 administer, and utilize gifts, donations, and bequests of property, both real
			 and personal, for the purposes of aiding or facilitating the work of the
			 Corporation.
						(8)To spend amounts
			 obtained under paragraph (6) in a manner authorized by the Board, but only for
			 purposes that will advance or enhance public safety communications consistent
			 with this Act.
						(9)To establish
			 reserve accounts with funds that the Corporation may receive from time to time
			 that exceed the amounts required by the Corporation to timely pay its debt
			 service and other obligations.
						(10)To expend the
			 funds placed in any reserve accounts established under paragraph (9) (including
			 interest earned on any such amounts) in a manner authorized by the Board, but
			 only for purposes that—
							(A)will advance or
			 enhance public safety communications consistent with this Act; or
							(B)are otherwise
			 approved by an Act of Congress.
							(11)To take such
			 other actions as the Corporation, through the Board of Directors, may from time
			 to time determine necessary, appropriate, or advisable to accomplish the
			 purposes of this title and title I.
						(g)Principal
			 powersIn addition to the
			 powers granted to the Corporation by any other provision of law, the
			 Corporation shall have the power—
						(1)to hold the single
			 license for the public safety broadband spectrum and the guard band spectrum
			 assigned by the Commission under section 102(a);
						(2)to take all
			 actions necessary to ensure the construction, management, maintenance, and
			 operation of the public safety broadband network, in consultation with Federal
			 users of the network, public safety entities, the Commission, and the Technical
			 and Operations Advisory Body established under subsection (h), including
			 by—
							(A)ensuring the use of commercial
			 standards;
							(B)issuing open, transparent, and competitive
			 requests for proposals to private-sector entities for the purpose of
			 constructing, managing, maintaining, and operating the public safety broadband
			 network;
							(C)entering into and overseeing the
			 performance of contracts or agreements with private-sector entities to
			 construct, manage, maintain, and operate the public safety broadband
			 network;
							(D)leveraging, to the maximum extent possible,
			 existing commercial, private, and public infrastructure to reduce costs,
			 supplement network capacity, and speed deployment of the network;
							(E)entering into roaming and priority access
			 agreements with providers of commercial mobile service and commercial mobile
			 data service to allow users of the public safety broadband network to obtain
			 such services across the networks of such providers;
							(F)entering into sharing agreements under
			 section 104; and
							(G)exercising
			 discretion in using and disbursing the funds received under section 401(b)(4);
			 and
							(3)to establish the
			 Program Management Office and delegate functions to such Office, in accordance
			 with section 203.
						(h)Technical and
			 Operations Advisory Body
						(1)EstablishmentIn addition to such other standing or ad
			 hoc committees, panels, or councils as the Board of Directors considers
			 necessary, the Corporation shall establish a Technical and Operations Advisory
			 Body, which shall provide advice to the Corporation with respect to operational
			 and technical matters related to public safety communications and commercial
			 mobile data service.
						(2)MembershipThe Technical and Operations Advisory Body
			 shall be composed of such representatives as the Board of Directors considers
			 appropriate, including representatives of the following:
							(A)Public safety
			 entities.
							(B)State, local, and
			 tribal entities that use the public safety broadband network.
							(C)Public safety
			 answering points.
							(D)One or more of the
			 10 regional organizational units of the Federal Emergency Management
			 Agency.
							(E)The Bureau of
			 Indian Affairs.
							(F)The Office of
			 Science and Technology Policy.
							(G)The Public Safety
			 Communications Research Program.
							(H)Providers of
			 commercial mobile data service and vendors of equipment, devices, and software
			 used to provide and access such service.
							(i)Audits and
			 reports by GAO
						(1)Audits
							(A)In
			 generalThe financial transactions of the Corporation for any
			 fiscal year during which Federal funds are available to finance any portion of
			 its operations shall be audited annually by the Comptroller General of the
			 United States in accordance with the principles and procedures applicable to
			 commercial corporate transactions and under such rules and regulations as may
			 be prescribed by the Comptroller General.
							(B)LocationAny
			 audit conducted under subparagraph (A) shall be conducted at the place or
			 places where accounts of the Corporation are normally kept.
							(C)Access to
			 corporation books and documents
								(i)In
			 generalFor purposes of an audit conducted under subparagraph
			 (A), the representatives of the Comptroller General shall—
									(I)have access to all
			 books, accounts, records, reports, files, and all other papers, things, or
			 property belonging to or in use by the Corporation that pertain to the
			 financial transactions of the Corporation and are necessary to facilitate the
			 audit; and
									(II)be afforded full
			 facilities for verifying transactions with the balances or securities held by
			 depositories, fiscal agents, and custodians.
									(ii)RequirementAll
			 books, accounts, records, reports, files, papers, and property of the
			 Corporation shall remain in the possession and custody of the
			 Corporation.
								(2)Reports
							(A)In
			 generalThe Comptroller General of the United States shall submit
			 a report of each audit conducted under paragraph (1)(A) to—
								(i)the
			 appropriate committees of Congress;
								(ii)the
			 President; and
								(iii)the
			 Corporation.
								(B)ContentsEach
			 report submitted under subparagraph (A) shall contain—
								(i)such
			 comments and information as the Comptroller General determines necessary to
			 inform Congress of the financial operations and condition of the
			 Corporation;
								(ii)any
			 recommendations of the Comptroller General relating to the financial operations
			 and condition of the Corporation; and
								(iii)a
			 description of any program, expenditure, or other financial transaction or
			 undertaking of the Corporation that was observed during the course of the
			 audit, which, in the opinion of the Comptroller General, has been carried on or
			 made without the authority of law.
								(j)Annual report to
			 Congress
						(1)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, and each year thereafter, the
			 Corporation shall submit an annual report covering the preceding fiscal year to
			 the appropriate committees of Congress.
						(2)Required
			 contentThe report required under paragraph (1) shall
			 include—
							(A)a comprehensive
			 and detailed report of the operations, activities, financial condition, and
			 accomplishments of the Corporation under this section;
							(B)an analysis of the continued need for the
			 Program Management Office and opportunities for reductions in staffing levels
			 or scope of work in light of progress made in network deployment, including the
			 requests for proposals process; and
							(C)such
			 recommendations or proposals for legislative or administrative action as the
			 Corporation considers appropriate.
							(3)Availability to
			 testifyThe directors, employees, and agents and the Chief
			 Executive Officer of the Corporation shall be available to testify before the
			 appropriate committees of the Congress with respect to—
							(A)the report
			 required under paragraph (1);
							(B)the report of any
			 audit made by the Comptroller General under subsection (i); or
							(C)any other matter
			 which such committees may consider appropriate.
							(k)Prohibition
			 against negotiation with foreign governmentsThe Corporation may not negotiate or enter
			 into any agreements with a foreign government on behalf of the United
			 States.
					(l)Use of
			 mailsThe Corporation may use
			 the United States mails in the same manner and under the same conditions as the
			 departments and agencies of the United States.
					202.Public safety
			 broadband network
					(a)EstablishmentThe
			 Corporation shall ensure the establishment of a nationwide, interoperable
			 public safety broadband network.
					(b)Network
			 componentsThe public safety broadband network shall be based on
			 a single, national network architecture that evolves with technological
			 advancements and initially consists of the following:
						(1)A core network
			 that—
							(A)consists of
			 national and regional data centers, and other elements and functions that may
			 be distributed geographically, all of which shall be based on commercial
			 standards; and
							(B)provides the
			 connectivity between—
								(i)the
			 radio access network; and
								(ii)the
			 public Internet or the public switched network, or both.
								(2)A radio access
			 network that—
							(A)is deployed on a
			 State-by-State or multi-State basis;
							(B)consists of all cell site equipment,
			 antennas, and backhaul equipment, based on commercial standards, that are
			 required to enable wireless communications with devices using the public safety
			 broadband spectrum; and
							(C)shall be
			 developed, constructed, managed, maintained, and operated taking into account
			 the plans developed in the State, local, and tribal planning and implementation
			 grant program under section 212.
							(c)Deployment
			 standardsThe Corporation shall, through the administration of
			 the requests-for-proposals process and oversight of contracts delegated to the
			 Program Management Office—
						(1)ensure that the core network and the radio
			 access network are deployed as networks are typically deployed by commercial
			 mobile data service providers;
						(2)promote competition in the public safety
			 equipment market by requiring that equipment for use on the public safety
			 broadband network be—
							(A)built to open, nonproprietary, commercial
			 standards;
							(B)capable of being used by any public safety
			 entity and accessed by devices manufactured by multiple vendors; and
							(C)backward-compatible with prior generations
			 of commercial mobile service and commercial mobile data service networks to the
			 extent typically deployed by providers of commercial mobile service and
			 commercial mobile data service; and
							(3)ensure that the public safety broadband
			 network is integrated with public safety answering points, or the equivalent of
			 public safety answering points, and with networks for the provision of Next
			 Generation 9–1–1 services (as defined in section 231).
						(d)ProcurementIn
			 all procurement related to the core network and the radio access network, the
			 Corporation shall use an open, competitive bidding process that—
						(1)details the
			 required framework and architecture of such networks, the general
			 specifications of the work requested, and the service-delivery responsibilities
			 of successful bidders;
						(2)provides for the
			 award of subcontracts; and
						(3)prohibits, except
			 in the case of minor upgrades—
							(A)sole-source contracts; and
							(B)requirements for design proprietary to any
			 individual vendor.
							(e)Network
			 infrastructure and device criteriaThe Director of NIST, in consultation with
			 the Corporation and the Commission, shall develop and periodically update a
			 list of approved devices and components meeting appropriate protocols and
			 standards. A device or component may not be used on the public safety broadband
			 network unless it appears on such list.
					203.Program
			 Management Office
					(a)EstablishmentThe Corporation shall establish and staff a
			 Program Management Office within the Corporation, or award a network management
			 services contract to a private entity to establish and staff such an office.
			 Any such contract shall be awarded through an open, competitive bidding process
			 and shall be subject to approval by the Secretary of Commerce.
					(b)AccountabilityThe
			 actions of the Program Management Office shall be subject to review by the
			 Corporation.
					(c)IndependenceFor the duration of any contract between
			 the Program Management Office and the Corporation, the Program Management
			 Office may not have a material financial interest in the outcome of any request
			 for proposals of the Corporation or a material financial interest in any
			 contract or agreement entered into by the Corporation.
					(d)DutiesSubject
			 to the determination of the Corporation of the continuing need and appropriate
			 scale of the Program Management Office, the Program Management Office
			 shall—
						(1)be responsible for
			 carrying out the day-to-day activities of the Corporation, including ensuring
			 uniformity of deployments of and upgrades to the public safety broadband
			 network to preserve nationwide interoperability and economies of scale in
			 network equipment and device costs;
						(2)develop and
			 recommend for adoption by the Corporation a nationwide plan for the deployment
			 of the public safety broadband network;
						(3)create a template for use by a State Public
			 Safety Broadband Office receiving a grant under section 212(a) in transmitting
			 the plans developed under such section to the Program Management Office;
						(4)create, for
			 approval by the Corporation—
							(A)baseline criteria
			 for a request for proposals for the construction, management, maintenance, and
			 operation of the core network; and
							(B)baseline criteria for requests for
			 proposals for the construction, management, maintenance, and operation of the
			 radio access network;
							(5)in consultation
			 with State Public Safety Broadband Offices, evaluate responses to the requests
			 for proposals described in paragraph (4);
						(6)administer and
			 oversee, and verify and validate the performance of, contracts entered into by
			 the Corporation with entities the proposals of which the Corporation
			 accepts;
						(7)in consultation with State Public Safety
			 Broadband Offices, the Office of Emergency Communications in the Department of
			 Homeland Security, and the Commission, implement an awareness campaign in order
			 to stimulate nationwide adoption of the public safety broadband network by
			 public safety entities;
						(8)in consultation
			 with State Public Safety Broadband Offices, assess the progress of the
			 construction and adoption of the public safety broadband network and report to
			 the Corporation regarding such progress at such intervals as the Corporation
			 requests, but no less frequently than biannually; and
						(9)in consultation with State Public Safety
			 Broadband Offices, develop a strategy for the Corporation on the distribution
			 of public funding provided under section 401(b)(4) for the construction,
			 management, maintenance, and operation of the public safety broadband
			 network.
						(e)Development and
			 evaluation of requests for proposalsIn developing requests for
			 proposals with respect to the core network and the radio access network, the
			 Program Management Office shall, on a State-by-State or multi-State basis, seek
			 proposals and recommend for acceptance by the Corporation proposals
			 that—
						(1)are based on
			 commercial standards and are backward-compatible with existing commercial
			 mobile service and commercial mobile data service networks;
						(2)maximize use of
			 existing infrastructure of commercial entities and of Federal, State, and
			 tribal entities, including existing public safety infrastructure;
						(3)provide for the selection on a localized
			 basis of network options that remain consistent with the national network
			 architecture;
						(4)incorporate
			 deployable network assets, vehicular repeaters, and other equipment as a means
			 to provide additional coverage and capacity as may be required;
						(5)ensure a
			 nationwide level of interoperability;
						(6)provide economies
			 of scale in equipment and device costs comparable to those in the commercial
			 marketplace, including the costs of devices capable of operating in Band Class
			 14;
						(7)promote
			 competition in the network equipment and device markets;
						(8)ensure coverage of
			 rural and underserved areas;
						(9)take into account
			 the need for the relocation of any incumbent public safety narrowband
			 operations from the public safety broadband spectrum;
						(10)enable technology
			 upgrades at a pace comparable to that occurring in the commercial mobile
			 service and commercial mobile data service marketplaces;
						(11)ensure the reliability, security, and
			 resiliency of the network, including through measures for—
							(A)protecting and
			 monitoring the cybersecurity of the network; and
							(B)managing supply
			 chain risks to the network; and
							(12)incorporate results from the 700 MHz
			 demonstration network managed by the Public Safety Communications Research
			 Program.
						(f)Consultation
			 with Technical and Operations Advisory BodyIn carrying out its
			 responsibilities, the Program Management Office shall regularly meet and
			 consult with the Technical and Operations Advisory Body established under
			 section 201(h).
					204.Representation
			 before standards setting entitiesThe Corporation, in consultation with the
			 Director of NIST, the Commission, and the Technical and Operations Advisory
			 Body established under section 201(h), shall represent the interests of Federal
			 departments and agencies and public safety entities using the public safety
			 broadband network before any appropriate standards development organizations
			 that address issues that in the judgment of the Corporation are relevant and
			 important to the public safety broadband network.
				205.GAO report on
			 satellite broadbandNot later
			 than 2 years after the date of the enactment of this Act, the Comptroller
			 General of the United States shall conduct a study and submit to the
			 appropriate committees of Congress a report on the current and future
			 capabilities of fixed and mobile satellite broadband for use by public safety
			 entities.
				206.Access to Federal
			 supply schedulesSection 502
			 of title 40, United States Code, is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting after
			 subsection (e) the following new subsection:
						
							(f)Use of supply
				schedules by Public Safety Broadband Corporation for certain goods and
				services
								(1)In
				generalThe Administrator may
				provide, to the extent practicable, for the use by the Public Safety Broadband
				Corporation of Federal supply schedules for the following:
									(A)Roaming and
				priority access services offered by providers of commercial mobile service and
				commercial mobile data service.
									(B)Broadband network
				equipment, devices, and applications that are suitable for use on the public
				safety broadband network.
									(2)DefinitionsIn this subsection—
									(A)the terms
				commercial mobile data service and public safety broadband
				network have the meanings given such terms in section 2 of the
				Wireless Innovation and Public Safety Act of
				2011;
									(B)the term commercial mobile
				service has the meaning given such term in section 332(d)(1) of the
				Communications Act of 1934 (47 U.S.C. 332(d)(1)); and
									(C)the term
				Public Safety Broadband Corporation means the corporation
				established under section 201(a)(1) of the Wireless Innovation and Public Safety Act of
				2011.
									.
					207.Federal
			 infrastructure sharingThe
			 Administrator of General Services shall establish rules to allow the
			 Corporation, on behalf of public safety entities, to have access to such
			 components of Federal infrastructure as are appropriate for the construction
			 and maintenance of the public safety broadband network.
				208.Initial funding
			 for Corporation
					(a)In
			 generalThere is appropriated
			 to the Assistant Secretary $50,000,000 for use in accordance with subsection
			 (b), to remain available until the commencement of incentive auctions to be
			 carried out under subparagraph (G) of section 309(j)(8) of the Communications
			 Act of 1934, as added by section 302(a), or the auction of spectrum pursuant to
			 subsection (a)(1) or (b)(1) of section 301.
					(b)Use of
			 fundsThe Assistant Secretary
			 shall use the funds appropriated under subsection (a)—
						(1)for reasonable administrative expenses and
			 other costs associated with the establishment of the Corporation; and
						(2)subject to subsection (c), for transfer to
			 the Corporation of an amount the Assistant Secretary considers necessary for
			 the Corporation to carry out its duties and responsibilities under this title
			 and title I prior to the 1st fiscal year for which the Corporation projects
			 that the fees collected under section 209 will be sufficient to cover the total
			 expenses of the Corporation for such fiscal year.
						(c)ConditionsThe
			 Assistant Secretary may not transfer any funds under subsection (b)(2) unless
			 the Corporation files with the Assistant Secretary—
						(1)an estimated budget for the period between
			 the filing and the beginning of the 1st fiscal year for which the Corporation
			 projects that the fees collected under section 209 will be sufficient to cover
			 the total expenses of the Corporation for such fiscal year; and
						(2)a statement of the anticipated use of the
			 funds transferred.
						(d)Reinvestment of
			 excess fundsBeginning with
			 the 1st fiscal year in which the Corporation collects fees under section 209 in
			 excess of the total expenses of the Corporation in carrying out its duties and
			 responsibilities under this title and title I for such fiscal year, the
			 Corporation shall use any remaining amount of the funds transferred under
			 subsection (b)(2) only to ensure the construction, management, maintenance, and
			 operation of the public safety broadband network.
					209.Permanent
			 self-funding of Corporation and duty to collect certain fees
					(a)In
			 generalThe Corporation is
			 authorized to assess and collect the following fees:
						(1)Network user
			 feesA user or subscription fee from each public safety entity
			 and Federal department or agency that seeks access to or use of the public
			 safety broadband network.
						(2)Sharing
			 arrangement feesA fee from
			 each entity with which the Corporation enters into a sharing arrangement under
			 section 104.
						(b)Establishment of
			 fee amountsThe total amount of the fees assessed for each fiscal
			 year under this section shall be sufficient, and to the extent practicable
			 shall not exceed the amount necessary, to cover the total expenses of the
			 Corporation in carrying out its duties and responsibilities under this title
			 and title I for such fiscal year.
					(c)Required
			 reinvestment of excess fundsIf, in a fiscal year, the Corporation
			 collects fees under this section in excess of the total expenses of the
			 Corporation in carrying out its duties and responsibilities under this title
			 and title I for such fiscal year, the Corporation shall use the excess only to
			 ensure the construction, management, maintenance, and operation of the public
			 safety broadband network.
					BState, Local, and
			 Tribal Planning and Implementation
				211.State, Local,
			 and Tribal Planning and Implementation Fund
					(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 State, Local, and Tribal Planning and Implementation Fund.
					(b)PurposeThe
			 Assistant Secretary shall establish and administer the grant program under
			 section 212 using the funds deposited in the State, Local, and Tribal Planning
			 and Implementation Fund.
					(c)Crediting of
			 receiptsThere shall be deposited into or credited to the State,
			 Local, and Tribal Planning and Implementation Fund—
						(1)any amounts
			 specified in section 401; and
						(2)any amounts
			 borrowed by the Assistant Secretary under subsection (d).
						(d)Borrowing
			 authority
						(1)In
			 generalThe Assistant Secretary may borrow from the general fund
			 of the Treasury beginning on October 1, 2011, such sums as may be necessary,
			 but not to exceed $250,000,000, to implement section 212.
						(2)ReimbursementThe
			 Assistant Secretary shall reimburse the general fund of the Treasury, without
			 interest, for any amounts borrowed under paragraph (1) as funds are deposited
			 into the State, Local, and Tribal Planning and Implementation Fund.
						212.State, local,
			 and tribal planning and implementation grant program
					(a)Establishment of
			 grant programThe Assistant Secretary, in consultation with the
			 Corporation, shall take such action as is necessary to establish a grant
			 program to make grants to each State Public Safety Broadband Office established
			 under subsection (d) to assist State, local, and tribal public safety entities
			 within such State in carrying out the following activities:
						(1)Identifying and planning the most efficient
			 and effective use and integration by such entities of the spectrum and the
			 infrastructure, equipment, and other architecture associated with the public
			 safety broadband network to satisfy the wireless communications and data
			 services needs of such entities.
						(2)Identifying
			 opportunities for creating a consortium with one or more other States to assist
			 the Program Management Office in developing a single request for proposals to
			 serve the common network requirements of the States in the consortium.
						(3)Identifying the particular assets and
			 specialized needs of the public safety entities located within such State for
			 inclusion in requests for proposals with respect to the radio access network.
			 Such assets may include available towers and infrastructure. Such needs may
			 include the projected number of users, preferred buildout timeframes, special
			 coverage needs, special hardening, reliability, security, and resiliency needs,
			 local user priority assignments, and integration needs of public safety
			 answering points and emergency operations centers.
						(4)Transmitting the
			 plans developed under this subsection to the Program Management Office using
			 the template developed under section 203(d)(3).
						(b)Matching
			 requirements; Federal share
						(1)In
			 generalThe Federal share of the cost of any activity carried out
			 using a grant under this section may not exceed 80 percent of the eligible
			 costs of carrying out that activity, as determined by the Assistant Secretary,
			 in consultation with the Corporation.
						(2)WaiverThe
			 Assistant Secretary may waive, in whole or in part, the requirements of
			 paragraph (1) for good cause shown if the Assistant Secretary determines that
			 such a waiver is in the public interest.
						(c)Programmatic
			 requirementsNot later than 6 months after the date of the
			 incorporation of the Corporation under section 201(a), the Assistant Secretary,
			 in consultation with the Corporation, shall establish requirements relating to
			 the grant program to be carried out under this section, including the
			 following:
						(1)Defining eligible
			 costs for purposes of subsection (b)(1).
						(2)Determining the
			 scope of eligible activities for grant funding under this section.
						(3)Prioritizing
			 grants for activities that ensure coverage in rural as well as urban
			 areas.
						(d)State Public
			 Safety Broadband OfficesA
			 State wishing to receive a grant under this section shall establish a State
			 Public Safety Broadband Office to carry out the activities described in
			 subsection (a). The Assistant Secretary may not accept a grant application
			 unless such application certifies that the State has established such an
			 office.
					213.Public safety
			 wireless facilities deployment
					(a)In
			 generalNotwithstanding section 704 of the Telecommunications Act
			 of 1996 (Public Law 104–104) or any other provision of law, a State or local
			 government may not deny, and shall approve, any eligible facilities request for
			 a modification of an existing wireless tower that does not substantially change
			 the physical dimensions of such tower.
					(b)Eligible
			 facilities requestIn this section, the term eligible
			 facilities request means a request that—
						(1)is for a
			 modification of an existing wireless tower that involves—
							(A)collocation of new
			 transmission equipment;
							(B)removal of
			 transmission equipment; or
							(C)replacement of
			 transmission equipment; and
							(2)is made by an entity that enters into a
			 contract with the Corporation to construct, manage, maintain, or operate the
			 public safety broadband network for purposes of performing work under such
			 contract.
						CPublic Safety
			 Communications Research and Development
				221.NIST-directed
			 public safety wireless communications research and development
					(a)In
			 generalFrom amounts made available from the Public Safety Trust
			 Fund established under section 401, the Director of NIST, in consultation with
			 the Commission, the Secretary of Homeland Security, and the National Institute
			 of Justice of the Department of Justice, as appropriate, shall conduct research
			 and assist with the development of standards, technologies, and applications to
			 advance wireless public safety communications.
					(b)Required
			 activitiesIn carrying out
			 subsection (a), the Director of NIST, in consultation with the Corporation and
			 the Technical and Operations Advisory Body established under section 201(h),
			 shall—
						(1)document public
			 safety wireless communications requirements;
						(2)accelerate the
			 development of the capability for communications between currently deployed
			 public safety narrowband systems and the public safety broadband
			 network;
						(3)establish a
			 research plan, and direct research, that addresses the wireless communications
			 needs of public safety entities beyond what can be provided by the current
			 generation of broadband technology;
						(4)accelerate the development of mission
			 critical voice communications, including device-to-device talkaround capability
			 over broadband networks, public safety prioritization, authentication
			 capabilities, and standard application programming interfaces, if necessary and
			 practical;
						(5)accelerate the development of
			 communications technology and equipment that can facilitate the eventual
			 migration of public safety narrowband communications to the public safety
			 broadband network;
						(6)ensure the
			 development and testing of new, interoperable, nonproprietary broadband
			 technologies (including applications, devices, and device components) that are
			 designed to open standards to meet the needs of public safety entities;
						(7)seek to develop
			 technologies, standards, processes, and architectures that provide a
			 significant improvement in network security, resiliency, and trustworthiness;
			 and
						(8)convene working groups of relevant
			 government and commercial parties in carrying out paragraphs (1) through
			 (7).
						DNext Generation
			 9–1–1 Services
				231.DefinitionsIn this subtitle:
					(1)9–1–1 services,
			 E9–1–1 services, Next Generation 9–1–1 servicesThe terms
			 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1
			 services shall have the meaning given those terms in section 158 of the
			 National Telecommunications and Information Administration Organization Act (47
			 U.S.C. 942), as amended by this Act.
					(2)Emergency
			 callThe term emergency
			 call has the meaning given such term in section 158 of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 942), as amended by this Act.
					(3)Multi-line
			 telephone systemThe term multi-line telephone
			 system or MLTS means a system comprised of common control
			 units, telephone sets, control hardware and software and adjunct systems,
			 including network and premises based systems, such as Centrex and VoIP, as well
			 as PBX, Hybrid, and Key Telephone Systems (as classified by the Commission
			 under part 68 of title 47, Code of Federal Regulations) and includes systems
			 owned or leased by governmental agencies and non-profit entities, as well as
			 for profit businesses.
					(4)OfficeThe
			 term Office means the 9–1–1 Implementation Coordination Office
			 established under section 158 of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 942), as amended by this
			 Act.
					(5)Public safety
			 answering pointThe term public safety answering
			 point has the meaning given the term in section 222 of the
			 Communications Act of 1934 (47 U.S.C. 222).
					232.Coordination of
			 9–1–1 implementationSection
			 158 of the National Telecommunications and Information Administration
			 Organization Act (47
			 U.S.C. 942) is amended to read as follows:
					
						158.Coordination of
				9–1–1, E9–1–1 and next generation 9–1–1 implementation
							(a)9–1–1
				Implementation Coordination Office
								(1)Establishment
				and continuationThe Assistant Secretary and the Administrator of
				the National Highway Traffic Safety Administration shall—
									(A)establish and
				further a program to facilitate coordination and communication between Federal,
				State, and local emergency communications systems, emergency personnel, public
				safety organizations, telecommunications carriers, and telecommunications
				equipment manufacturers and vendors involved in the implementation of 9–1–1
				services; and
									(B)establish a 9–1–1
				Implementation Coordination Office to implement the provisions of this
				section.
									(2)Management
				plan
									(A)DevelopmentThe
				Assistant Secretary and the Administrator shall develop a management plan for
				the grant program established under this section, including by
				developing—
										(i)plans related to
				the organizational structure of such program; and
										(ii)funding profiles
				for each fiscal year of the 5-year duration of such program.
										(B)Submission to
				CongressNot later than 90 days after the date of enactment of
				the Wireless Innovation and Public Safety Act
				of 2011, the Assistant Secretary and the Administrator shall
				submit the management plan developed under subparagraph (A) to—
										(i)the Committees on
				Commerce, Science, and Transportation and Appropriations of the Senate;
				and
										(ii)the Committees on
				Energy and Commerce and Appropriations of the House of Representatives.
										(3)Purpose of
				officeThe Office shall—
									(A)take actions, in
				concert with coordinators designated in accordance with subsection
				(b)(3)(A)(ii), to improve coordination and communication with respect to the
				implementation of 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1
				services;
									(B)develop, collect,
				and disseminate information concerning practices, procedures, and technology
				used in the implementation of 9–1–1 services, E9–1–1 services, and Next
				Generation 9–1–1 services;
									(C)advise and assist
				eligible entities in the preparation of implementation plans required under
				subsection (b)(3)(A)(iii);
									(D)receive, review,
				and recommend the approval or disapproval of applications for grants under
				subsection (b); and
									(E)oversee the use of
				funds provided by such grants in fulfilling such implementation plans.
									(4)ReportsThe
				Assistant Secretary and the Administrator shall provide an annual report to
				Congress by the first day of October of each year on the activities of the
				Office to improve coordination and communication with respect to the
				implementation of 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1
				services.
								(b)9–1–1, E9–1–1
				and Next Generation 9–1–1 Implementation Grants
								(1)Matching
				grantsThe Assistant Secretary and the Administrator, acting
				through the Office, shall provide grants to eligible entities for—
									(A)the implementation
				and operation of 9–1–1 services, E9–1–1 services, migration to an IP-enabled
				emergency network, and adoption and operation of Next Generation 9–1–1 services
				and applications;
									(B)the implementation
				of IP-enabled emergency services and applications enabled by Next Generation
				9–1–1 services, including the establishment of IP backbone networks and the
				application layer software infrastructure needed to interconnect the multitude
				of emergency response organizations; and
									(C)training public
				safety personnel, including call-takers, first responders, and other
				individuals and organizations who are part of the emergency response chain in
				9–1–1 services.
									(2)Matching
				requirementThe Federal share of the cost of a project eligible
				for a grant under this section shall not exceed 80 percent. The non-Federal
				share of the cost shall be provided from non-Federal sources unless waived by
				the Assistant Secretary and the Administrator.
								(3)Coordination
				requiredIn providing grants under paragraph (1), the Assistant
				Secretary and the Administrator shall require an eligible entity to certify in
				its application that—
									(A)in the case of an
				eligible entity that is a State government, the entity—
										(i)has coordinated
				its application with the public safety answering points located within the
				jurisdiction of such entity;
										(ii)has designated a
				single officer or governmental body of the entity to serve as the coordinator
				of implementation of 9–1–1 services, except that such designation need not vest
				such coordinator with direct legal authority to implement 9–1–1 services,
				E9–1–1 services, or Next Generation 9–1–1 services or to manage emergency
				communications operations;
										(iii)has established
				a plan for the coordination and implementation of 9–1–1 services, E9–1–1
				services, and Next Generation 9–1–1 services; and
										(iv)has integrated
				telecommunications services involved in the implementation and delivery of
				9–1–1 services, E9–1–1 services, and Next Generation 9–1–1 services; or
										(B)in the case of an
				eligible entity that is not a State, the entity has complied with clauses (i),
				(iii), and (iv) of subparagraph (A), and the State in which it is located has
				complied with clause (ii) of such subparagraph.
									(4)CriteriaNot
				later than 120 days after the submission of the report required under section
				237 of the Wireless Innovation and Public
				Safety Act of 2011, the Assistant Secretary and the Administrator
				shall issue regulations, after providing the public with notice and an
				opportunity to comment, prescribing the criteria for selection for grants under
				this section. The criteria shall include performance requirements and a
				timeline for completion of any project to be financed by a grant under this
				section. The Assistant Secretary and the Administrator shall update such
				regulations as necessary.
								(c)Diversion of
				9–1–1 Charges
								(1)Designated 9–1–1
				chargesFor the purposes of this subsection, the term
				designated 9–1–1 charges means any taxes, fees, or other charges
				imposed by a State or other taxing jurisdiction that are designated or
				presented as dedicated to deliver or improve 9–1–1 services, E9–1–1 services,
				or Next Generation 9–1–1 services.
								(2)CertificationEach
				applicant for a matching grant under this section shall certify to the
				Assistant Secretary and the Administrator at the time of application, and each
				applicant that receives such a grant shall certify to the Assistant Secretary
				and the Administrator annually thereafter during any period of time during
				which the funds from the grant are available to the applicant, that no portion
				of any designated 9–1–1 charges imposed by a State or other taxing jurisdiction
				within which the applicant is located are being obligated or expended for any
				purpose other than the purposes for which such charges are designated or
				presented during the period beginning 180 days immediately preceding the date
				of the application and continuing through the period of time during which the
				funds from the grant are available to the applicant.
								(3)Condition of
				grantEach applicant for a grant under this section shall agree,
				as a condition of receipt of the grant, that if the State or other taxing
				jurisdiction within which the applicant is located, during any period of time
				during which the funds from the grant are available to the applicant, obligates
				or expends designated 9–1–1 charges for any purpose other than the purposes for
				which such charges are designated or presented, eliminates such charges, or
				re-designates such charges for purposes other than the implementation or
				operation of 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1
				services, all of the funds from such grant shall be returned to the
				Office.
								(4)Penalty for
				providing false informationAny applicant that provides a
				certification under paragraph (1) knowing that the information provided in the
				certification was false shall—
									(A)not be eligible to
				receive the grant under subsection (b);
									(B)return any grant
				awarded under subsection (b) during the time that the certification was not
				valid; and
									(C)not be eligible to
				receive any subsequent grants under subsection (b).
									(d)Authorization
				and termination
								(1)Authorization
									(A)In
				generalThere are authorized to be appropriated to the Secretary
				of Commerce, for the purposes of carrying out grants under this section,
				$250,000,000 total for the 5-year period described in subparagraph (C).
									(B)LimitationOf
				the amounts made available to the Secretary of Commerce under this paragraph in
				a fiscal year, not more than 5 percent of such amounts may be obligated or
				expended to cover the administrative costs of carrying out this section.
									(C)PeriodThe
				5-year period under subparagraph (A) begins on the first day of the fiscal year
				that begins following the date of the submission of the report required under
				section 237 of the Wireless Innovation and
				Public Safety Act of 2011.
									(2)TerminationEffective
				on the day after the end of the 5-year period described in paragraph (1)(C),
				the authority provided by this section terminates and this section shall have
				no effect.
								(e)DefinitionsIn
				this section:
								(1)9–1–1
				servicesThe term 9–1–1 services includes both
				E9–1–1 services and Next Generation 9–1–1 services.
								(2)E9–1–1
				servicesThe term E9–1–1 services means both phase I
				and phase II enhanced 9–1–1 services, as described in section 20.18 of the
				Commission’s regulations (47 C.F.R. 20.18), as in effect on the date of
				enactment of the Wireless Innovation and
				Public Safety Act of 2011, or as subsequently revised by the
				Commission.
								(3)Eligible
				entity
									(A)In
				generalThe term eligible entity means a State or
				local government or a tribal organization (as defined in section 4(l) of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b(l))).
									(B)InstrumentalitiesThe
				term eligible entity includes public authorities, boards,
				commissions, and similar bodies created by 1 or more eligible entities
				described in subparagraph (A) to provide 9–1–1 service, E9–1–1 services, or
				Next Generation 9–1–1 services.
									(C)ExceptionThe
				term eligible entity does not include any entity that has failed
				to submit the most recently required certification under subsection (c) within
				30 days after the date on which such certification is due.
									(4)Emergency
				callThe term emergency call means any real-time
				communication with a public safety answering point or other emergency
				management or response agency, including—
									(A)through voice,
				text, or video and related data; and
									(B)nonhuman-initiated
				automatic event alerts, such as alarms, telematics, or sensor data, which may
				also include real-time voice, text, or video communications.
									(5)Next Generation
				9–1–1 servicesThe term Next Generation 9–1–1
				services means an IP-based system comprised of hardware, software, data,
				and operational policies and procedures that—
									(A)provides
				standardized interfaces from emergency call and message services to support
				emergency communications;
									(B)processes all
				types of emergency calls, including voice, text, data, and multimedia
				information;
									(C)acquires and
				integrates additional emergency call data useful to call routing and
				handling;
									(D)delivers the
				emergency calls, messages, and data to the appropriate public safety answering
				point and other appropriate emergency entities;
									(E)supports data or
				video communications needs for coordinated incident response and management;
				and
									(F)provides broadband
				service to public safety answering points or other first responder
				entities.
									(6)OfficeThe
				term Office means the 9–1–1 Implementation Coordination
				Office.
								(7)Public safety
				answering pointThe term public safety answering
				point has the meaning given the term in section 222 of the
				Communications Act of 1934 (47 U.S.C. 222).
								(8)StateThe
				term State means any State of the United States, the District of
				Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands,
				the Northern Mariana Islands, and any other territory or possession of the
				United
				States.
								.
				233.Requirements
			 for multi-line telephone systems
					(a)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Administrator of General Services, in conjunction with the
			 Office, shall issue a report to Congress identifying the 9–1–1 capabilities of
			 the multi-line telephone system in use by all Federal agencies in all Federal
			 buildings and properties.
					(b)Commission
			 action
						(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Commission shall issue a public notice seeking comment on the
			 feasibility of requiring MLTS manufacturers to include within all such systems
			 manufactured or sold after a date certain, to be determined by the Commission,
			 one or more mechanisms to provide a sufficiently precise indication of a 9–1–1
			 caller’s location, while avoiding the imposition of undue burdens on MLTS
			 manufacturers, providers, and operators.
						(2)Specific
			 requirementThe public notice under paragraph (1) shall seek
			 comment on the National Emergency Number Association’s Technical
			 Requirements Document On Model Legislation E9–1–1 for Multi-Line Telephone
			 Systems (NENA 06–750, Version 2).
						234.GAO study of
			 State and local use of 9–1–1 service charges
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall initiate a study
			 of—
						(1)the imposition of
			 taxes, fees, or other charges imposed by States or political subdivisions of
			 States that are designated or presented as dedicated to improve emergency
			 communications services, including 9–1–1 services or enhanced 9–1–1 services,
			 or related to emergency communications services operations or improvements;
			 and
						(2)the use of
			 revenues derived from such taxes, fees, or charges.
						(b)ReportNot
			 later than 18 months after initiating the study required by subsection (a), the
			 Comptroller General shall prepare and submit a report on the results of the
			 study to the Committee on Commerce, Science, and Transportation of the Senate
			 and the Committee on Energy and Commerce of the House of Representatives
			 setting forth the findings, conclusions, and recommendations, if any, of the
			 study, including—
						(1)the identity of
			 each State or political subdivision that imposes such taxes, fees, or other
			 charges; and
						(2)the amount of
			 revenues obligated or expended by that State or political subdivision for any
			 purpose other than the purposes for which such taxes, fees, or charges were
			 designated or presented.
						235.Parity of
			 protection for provision or use of next generation 9–1–1 service
					(a)ImmunityA
			 provider or user of Next Generation 9–1–1 services, a public safety answering
			 point, and the officers, directors, employees, vendors, agents, and authorizing
			 government entity (if any) of such provider, user, or public safety answering
			 point, shall have immunity and protection from liability under Federal and
			 State law to the extent provided in subsection (b) with respect to—
						(1)the release of
			 subscriber information related to emergency calls or emergency services;
						(2)the use or
			 provision of 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1
			 services; and
						(3)other matters
			 related to 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1
			 services.
						(b)Scope of
			 immunity and protection from liabilityThe scope and extent of
			 the immunity and protection from liability afforded under subsection (a) shall
			 be the same as that provided under section 4 of the Wireless Communications and
			 Public Safety Act of 1999 (47 U.S.C. 615a) to wireless
			 carriers, public safety answering points, and users of wireless 9–1–1 service
			 (as defined in paragraphs (4), (3), and (6), respectively, of section 6 of that
			 Act (47 U.S.C.
			 615b)) with respect to such release, use, and other
			 matters.
					236.Commission
			 proceeding on autodialing
					(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Commission shall initiate a proceeding to create a specialized
			 Do-Not-Call registry for public safety answering points.
					(b)Features of the
			 registryThe Commission shall issue regulations, after providing
			 the public with notice and an opportunity to comment, that—
						(1)permit verified
			 public safety answering point administrators or managers to register the
			 telephone numbers of all 9–1–1 trunks and other lines used for the provision of
			 emergency services to the public or for communications between public safety
			 agencies;
						(2)provide a process
			 for verifying, no less frequently than once every 7 years, that registered
			 numbers should continue to appear upon the registry;
						(3)provide a process
			 for granting and tracking access to the registry by the operators of automatic
			 dialing equipment;
						(4)protect the list
			 of registered numbers from disclosure or dissemination by parties granted
			 access to the registry; and
						(5)prohibit the use
			 of automatic dialing or robocall equipment to establish contact
			 with registered numbers.
						(c)EnforcementThe
			 Commission shall—
						(1)establish monetary
			 penalties for violations of the protective regulations established pursuant to
			 subsection (b)(4) of not less than $100,000 per incident nor more than
			 $1,000,000 per incident;
						(2)establish monetary
			 penalties for violations of the prohibition on automatically dialing registered
			 numbers established pursuant to subsection (b)(5) of not less than $10,000 per
			 call nor more than $100,000 per call; and
						(3)provide for the
			 imposition of fines under paragraphs (1) or (2) that vary depending upon
			 whether the conduct leading to the violation was negligent, grossly negligent,
			 reckless, or willful, and depending on whether the violation was a first or
			 subsequent offence.
						237.NHTSA report on
			 costs for requirements and specifications of Next Generation 9–1–1
			 services
					(a)In
			 generalUsing amounts made available from the Public Safety Trust
			 Fund under section 401, not later than 1 year after the date of enactment of
			 this Act, the Administrator of the National Highway Traffic Safety
			 Administration, in consultation with the Commission, the Secretary of Homeland
			 Security, and the Office, shall prepare and submit to Congress a report that
			 analyzes and determines detailed costs for specific Next Generation 9–1–1
			 service requirements and specifications.
					(b)ContentsThe
			 report required under subsection (a) shall include the following:
						(1)How costs would be
			 allocated geographically or among public safety answering points, broadband
			 service providers, and third-party providers of Next Generation 9–1–1
			 services.
						(2)An assessment of
			 the current state of Next Generation 9–1–1 service readiness among public
			 safety answering points.
						(3)How differences in
			 public safety answering points’ access to broadband across the United States
			 may affect costs.
						(4)A
			 technical analysis and cost study of different delivery platforms, such as
			 wireline, wireless, and satellite.
						(5)An assessment of
			 the architectural characteristics, feasibility, and limitations of Next
			 Generation 9–1–1 service delivery.
						(6)An analysis of the
			 needs for Next Generation 9–1–1 service of persons with disabilities.
						(7)Standards and
			 protocols for Next Generation 9–1–1 service and for incorporating Voice over
			 Internet Protocol and real-time text standards.
						238.FCC
			 recommendations for legal and statutory framework for Next Generation 9–1–1
			 servicesNot later than 1 year
			 after the date of enactment of this Act, the Commission, in coordination with
			 the Secretary of Homeland Security, the Administrator of the National Highway
			 Traffic Safety Administration, and the Office, shall prepare and submit a
			 report to Congress that contains recommendations for the legal and statutory
			 framework for Next Generation 9–1–1 services, consistent with recommendations
			 in the National Broadband Plan developed by the Commission pursuant to the
			 American Recovery and Reinvestment Act of 2009, including the following:
					(1)A
			 legal and regulatory framework for the development of Next Generation 9–1–1
			 services and the transition from legacy 9–1–1 to Next Generation 9–1–1
			 services.
					(2)Legal mechanisms
			 to ensure efficient and accurate transmission of 9–1–1 caller information to
			 emergency management or response agencies.
					(3)Recommendations
			 for removing jurisdictional barriers and inconsistent legacy regulations,
			 including—
						(A)proposals that
			 would require States to remove regulatory impediments to Next Generation 9–1–1
			 services development, while recognizing the appropriate role of the
			 States;
						(B)eliminating
			 outdated 9–1–1 regulations at the Federal level; and
						(C)preempting
			 inconsistent State regulations.
						IIISpectrum Auction
			 Authority
			301.Deadlines for
			 auction of certain spectrum
				(a)In
			 general
					(1)AuctionThe Commission shall, through competitive
			 bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C.
			 309(j)), assign licenses for the use of the electromagnetic spectrum described
			 in paragraph (2) in accordance with the timetable set forth in paragraph
			 (3).
					(2)Spectrum
			 describedThe spectrum described in this paragraph is the
			 following:
						(A)The frequencies from 2155 megahertz to 2180
			 megahertz.
						(B)The frequencies from 1755 megahertz to 1780
			 megahertz, except that if—
							(i)the President determines that such
			 frequencies cannot be reallocated for non-Federal use due to the need to
			 protect incumbent Federal operations from interference; and
							(ii)the President identifies other spectrum the
			 reallocation for non-Federal use of which better serves the public interest,
			 convenience, and necessity and that can reasonably be expected to produce
			 comparable auction receipts;
							the
			 spectrum described in this subparagraph shall be the spectrum identified by the
			 President under clause (ii).(C)The frequencies from 1695 megahertz to 1710
			 megahertz, except for the geographic exclusion zones (as such zones may be
			 amended) identified in the report of the NTIA published in October 2010 and
			 entitled An Assessment of Near-Term Viability of Accommodating Wireless
			 Broadband Systems in 1675–1710 MHz, 1755–1780 MHz, 3500–3650 MHz, and 4200–4220
			 MHz, 4380–4400 MHz Bands.
						(D)Fifteen megahertz of contiguous spectrum
			 identified by the Commission to be paired with the spectrum described in
			 subparagraph (C).
						(E)The frequencies from 1780 megahertz to 1850
			 megahertz, except that if—
							(i)the President determines that such
			 frequencies cannot be reallocated for non-Federal use due to the need to
			 protect incumbent Federal operations from interference; and
							(ii)the President identifies other spectrum the
			 reallocation for non-Federal use of which better serves the public interest,
			 convenience, and necessity and that can reasonably be expected to produce
			 comparable auction receipts;
							the
			 spectrum described in this subparagraph shall be the spectrum identified by the
			 President under clause (ii).(3)TimetableNotwithstanding paragraph (15)(A) of such
			 section 309(j), the Commission shall complete all actions necessary in order
			 to—
						(A)in the case of licenses for the use of the
			 spectrum described in subparagraphs (A) and (B) of paragraph (2)—
							(i)commence the bidding process not later than
			 January 31, 2014; and
							(ii)deposit the
			 available proceeds in accordance with paragraph (8) of such section not later
			 than June 30, 2014;
							(B)in the case of
			 licenses for the use of the spectrum described in subparagraphs (C) and (D) of
			 paragraph (2)—
							(i)commence the bidding process not later than
			 January 31, 2018; and
							(ii)deposit the available proceeds in
			 accordance with paragraph (8) of such section not later than June 30, 2018;
			 and
							(C)in the case of
			 licenses for the use of the spectrum described in subparagraph (E) of paragraph
			 (2)—
							(i)commence the bidding process not later than
			 January 31, 2020; and
							(ii)deposit the available proceeds in
			 accordance with paragraph (8) of such section not later than June 30,
			 2020.
							(4)Notification to
			 PresidentNot later than 6 months before each auction of
			 frequencies under paragraph (1) in which any frequency assigned to a Federal
			 Government station will be auctioned, the Commission shall notify the President
			 of the date when such auction will begin and the frequencies to be
			 auctioned.
					(5)Withdrawal from
			 Federal useNotwithstanding section 1062(b) of the National
			 Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 47 U.S.C.
			 921 note), upon receipt of a notification from the Commission under paragraph
			 (4) with respect to an auction of frequencies, the President shall withdraw the
			 assignment to a Federal Government station of any such frequency.
					(6)Delayed or
			 phased reallocation of certain Federal spectrumIf the President
			 determines that reallocation for non-Federal use of the spectrum described in
			 subparagraph (E) of paragraph (2) must be delayed or conducted in phases to
			 ensure protection from interference of or continuity of incumbent Federal
			 operations, the President may delay the withdrawal under paragraph (5) of the
			 assignment of such spectrum to a Federal Government station until such time as
			 the President considers necessary to ensure such protection, but in no case
			 later than January 31, 2020.
					(b)Auction of
			 certain other spectrum
					(1)AuctionIn accordance with the timetable set forth
			 in paragraph (2), the Commission shall assign through competitive bidding under
			 section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), or
			 reallocate for unlicensed use, the electromagnetic spectrum between the
			 frequencies from 3550 megahertz to 3650 megahertz, except for the geographic
			 exclusion zones (as such zones may be amended) identified in the report of the
			 NTIA published in October 2010 and entitled An Assessment of Near-Term
			 Viability of Accommodating Wireless Broadband Systems in 1675–1710 MHz,
			 1755–1780 MHz, 3500–3650 MHz, and 4200–4220 MHz, 4380–4400 MHz
			 Bands.
					(2)TimetableNotwithstanding paragraph (15)(A) of such
			 section, the Commission shall complete all actions necessary in order
			 to—
						(A)commence the
			 bidding process, or commence reallocation for unlicensed use, not later than 3
			 years after the date of the enactment of this Act; and
						(B)deposit the available proceeds in
			 accordance with paragraph (8) of such section not later than 6 months
			 thereafter.
						(3)Notification to
			 PresidentNot later than 6 months before each auction of
			 frequencies under paragraph (1), or the reallocation for unlicensed use of any
			 frequency described in such paragraph, the Commission shall notify the
			 President of the date when such auction will begin or such reallocation will
			 occur and the frequencies to be auctioned or reallocated.
					(4)Withdrawal from
			 Federal useUpon receipt of a notification from the Commission
			 under paragraph (3) with respect to an auction or reallocation of frequencies,
			 the President shall withdraw the assignment to a Federal Government station of
			 any such frequency.
					(c)Auction
			 proceedsSection 309(j)(8) of the Communications Act of 1934 (47
			 U.S.C. 309(j)(8)) is amended—
					(1)in subparagraph (A), by striking
			 (B), (D), and (E), and inserting (B), (D), (E), (F), and
			 (G),;
					(2)in subparagraph
			 (C)—
						(A)in clause (i), by
			 striking subparagraph (E)(ii) and inserting subparagraphs
			 (D)(ii), (E)(ii), (F), and (G)(iv); and
						(B)in clause
			 (iii)—
							(i)by
			 striking the period at the end and inserting a semicolon;
							(ii)by
			 striking shall be and inserting the following:
								
									(I)before the date of the enactment of the
				Wireless Innovation and Public Safety Act of
				2011, shall be
									;
				and
							(iii)by
			 adding at the end the following:
								
									(II)during the 10-year period beginning on the
				date of the enactment of the Wireless
				Innovation and Public Safety Act of 2011, shall be transferred to
				the Public Safety Broadband Corporation established under section 201(a)(1) of
				such Act for use by the Corporation to carry out its duties and
				responsibilities under titles I and II of such Act; and
									(III)after such period, shall be transferred to
				the general fund of the Treasury for the sole purpose of deficit
				reduction.
									;
							(3)in subparagraph
			 (D)—
						(A)by striking the
			 heading and inserting Proceeds from reallocated Federal
			 spectrum;
						(B)by striking
			 Cash and inserting the following:
							
								(i)In
				generalExcept as provided in
				clause (ii), cash
								;
				and
						(C)by adding at the
			 end the following:
							
								(ii)Certain other
				proceedsExcept as provided
				in subparagraph (B), in the case of proceeds (including deposits and upfront
				payments from successful bidders) attributable to the auction of eligible
				frequencies described in paragraph (2) of section 113(g) of the National
				Telecommunications and Information Administration Organization Act that are
				required to be auctioned by subsection (a)(1) or (b)(1) of section 301 of the
				Wireless Innovation and Public Safety Act of
				2011, such portion of such proceeds as is necessary to cover the
				relocation costs and sharing costs (as defined in paragraph (3) of such section
				113(g)) of Federal entities relocated from or sharing such eligible frequencies
				shall be deposited in the Spectrum Relocation Fund. The remainder of such
				proceeds shall be deposited in the Public Safety Trust Fund established by
				section 401(a)(1) of such Act.
								;
				and
						(4)by adding at the
			 end the following new subparagraph:
						
							(F)Certain proceeds
				designated for Public Safety Trust FundExcept as provided in subparagraphs (B) and
				(D), the proceeds (including deposits and upfront payments from successful
				bidders) from the use of a system of competitive bidding under this subsection
				pursuant to subsections (a)(1) and (b)(1) of section 301 of the
				Wireless Innovation and Public Safety Act of
				2011 shall be deposited in the Public Safety Trust Fund
				established by section 401(a)(1) of such
				Act.
							.
					(d)Extension of
			 auction authoritySection 309(j)(11) of the Communications Act of
			 1934 (47 U.S.C. 309(j)(11)) is amended by striking 2012 and
			 inserting 2021.
				302.Incentive
			 auction authority
				(a)In
			 generalSection 309(j)(8) of
			 the Communications Act of 1934, as amended by section 301(c), is further
			 amended by adding at the end the following new subparagraph:
					
						(G)Incentive
				auction authority
							(i)In
				generalIf the Commission determines that it is consistent with
				the public interest in utilization of the spectrum for a licensee to
				voluntarily relinquish some or all of its licensed rights for the use of
				spectrum in order to permit—
								(I)through competitive bidding under this
				subsection, the assignment of initial licenses subject to new service rules, on
				a flexible-use basis to the extent technologically feasible; or
								(II)the allocation of
				spectrum for unlicensed use;
								the
				Commission may disburse to such licensee, from the proceeds from competitive
				bidding for any spectrum usage rights made available by reason of
				relinquishments under this subparagraph, an amount that the Commission
				considers appropriate, based on the value of the rights relinquished by such
				licensee.(ii)Factors for
				considerationIn considering whether to accept the voluntary
				relinquishment of licensed spectrum usage rights of a licensee and share
				proceeds with such licensee under clause (i), the Commission shall consider the
				following factors:
								(I)The conditions
				under which such licensee could maintain the license and whether such licensee
				is in compliance with the license terms.
								(II)The extent to
				which such relinquishment would serve the public interest, convenience, and
				necessity.
								(iii)Coverage area
				requirementsIn assigning
				licenses under this subparagraph, the Commission shall make all reasonable
				efforts to ensure that there is an adequate opportunity for applicants to
				submit bids for licenses covering both large and small geographic areas, as
				such areas are determined by the Commission.
							(iv)Treatment of
				revenuesExcept as provided
				in subparagraph (B), all proceeds (including deposits and upfront payments from
				successful bidders) from the auction of spectrum usage rights made available by
				relinquishments under this subparagraph shall be deposited in the Public Safety
				Trust Fund established by section 401(a)(1) of the
				Wireless Innovation and Public Safety Act of
				2011.
							.
				(b)Special rules
			 for television broadcast spectrum
					(1)General
			 authority to reorganizeIn
			 order to create a geographically contiguous band of spectrum across the United
			 States, the Commission shall—
						(A)create a framework to make available such
			 portions of the television broadcast spectrum as the Commission considers
			 appropriate; and
						(B)require television broadcast station
			 licensees and other licensees to relocate, as the Commission considers
			 appropriate.
						(2)Voluntary nature
			 of incentive auctionsExcept
			 as provided in paragraphs (3) and (4), reclamation or modification of spectrum
			 usage rights of a television broadcast station licensee for the purpose of
			 providing spectrum usage rights to carry out an incentive auction under
			 subparagraph (G) of section 309(j)(8) of the Communications Act of 1934, as
			 added by subsection (a), shall be on a voluntary basis.
					(3)Reclamation in
			 exchange for rights to substantially equivalent spectrum
						(A)In
			 generalThe Commission may
			 reclaim the spectrum usage rights of a television broadcast station licensee
			 for the purpose of providing spectrum usage rights to carry out an incentive
			 auction under section 309(j)(8)(G) of the Communications Act of 1934 if the
			 Commission assigns to such licensee the rights to use an identical amount of
			 contiguous spectrum, in the same geographic market.
						(B)Substantial
			 equivalenceThe Commission
			 shall ensure, to the extent technically feasible, in the public interest, and
			 consistent with the goals of the auction, that spectrum usage rights assigned
			 under subparagraph (A) enable a licensee to offer service that is substantially
			 similar in service contour, population covered, and amount of harmful
			 interference to the service offered by such licensee on the spectrum the rights
			 to which are reclaimed by the Commission under such subparagraph.
						(C)Relocation
			 costsThe costs incurred by a licensee in relocating to an
			 identical amount of spectrum under subparagraph (A) shall be paid from the
			 Incentive Auction Relocation Fund established by paragraph (6).
						(4)Modification of
			 rights and compensation
						(A)ModificationIf
			 the Commission determines that it is in the public interest to modify the
			 spectrum usage rights of a television broadcast station licensee for the
			 purpose of providing spectrum usage rights to carry out an incentive auction
			 under section 309(j)(8)(G) of the Communications Act of 1934, the Commission
			 may make the modification and compensate such licensee for the reduction in
			 spectrum usage rights from the Incentive Auction Relocation Fund established by
			 paragraph (6).
						(B)Least
			 modification technically feasibleTo the extent technically
			 feasible and in the public interest, in making a modification of the spectrum
			 usage rights of a television broadcast station licensee under subparagraph (A),
			 the Commission shall make reasonable efforts to—
							(i)preserve the amount of population covered
			 by the signal of such licensee within the service area of such licensee;
			 and
							(ii)avoid any
			 substantial increase in harmful interference to the signal of such licensee as
			 a result of the modification.
							(5)Limitations
						(A)Co-locationIn
			 the reorganization of the television broadcast spectrum under this
			 subsection—
							(i)the Commission may not involuntarily
			 co-locate multiple television broadcast station licensees on the same channel;
			 and
							(ii)each television broadcast station licensee
			 voluntarily electing to be co-located shall have the carriage rights under
			 sections 338, 614, and 615 of the Communications Act of 1934 (47 U.S.C. 338;
			 534; 535) that it would have had if it had been the sole television broadcast
			 station licensee located at the shared location on November 30, 2010.
							(B)No involuntary
			 relocation from UHF to VHFIn
			 the reorganization of the television broadcast spectrum under this subsection,
			 the Commission may not involuntarily reassign a licensee from a television
			 channel located between 470 megahertz and 608 megahertz to a television channel
			 located between 54 megahertz and 216 megahertz.
						(6)Establishment of
			 Incentive Auction Relocation Fund
						(A)In
			 generalThere is established in the Treasury of the United States
			 a fund to be known as the Incentive Auction Relocation Fund.
						(B)DepositsThere
			 shall be deposited in the Incentive Auction Relocation Fund the amounts
			 specified in section 401(b)(2).
						(C)AvailabilityAmounts
			 in the Incentive Auction Relocation Fund shall be available to the Assistant
			 Secretary for use—
							(i)without fiscal
			 year limitation;
							(ii)without further
			 appropriation;
							(iii)in the case of availability for payment of
			 the costs of a particular television broadcast station licensee described in
			 subparagraph (D)(i)(I), for a period not to exceed 18 months following the
			 latest of—
								(I)completion of the
			 auction under section 309(j) of the Communications Act of 1934 (47 U.S.C.
			 309(j)) from which such amounts were derived;
								(II)the issuance by the Commission to such
			 licensee of a construction permit to allow such licensee to change channels or
			 geographic locations; or
								(III)notification by
			 such licensee to the Assistant Secretary that such licensee has incurred or
			 will incur costs as a result of such a change;
								(iv)in
			 the case of availability for payment of costs of a particular multichannel
			 video programming distributor described in subparagraph (D)(i)(II), for a
			 period not to exceed 18 months following the later of—
								(I)completion of the
			 auction under section 309(j) of the Communications Act of 1934 (47 U.S.C.
			 309(j)) from which such amounts were derived; or
								(II)notification by such multichannel video
			 programming distributor to the Assistant Secretary that such multichannel video
			 programming distributor has incurred or will incur such costs; and
								(v)before January 1,
			 2018.
							(D)Use of
			 funds
							(i)In
			 generalAmounts in the Incentive Auction Relocation Fund may only
			 be used by the Assistant Secretary, in consultation with the Commission, to
			 cover—
								(I)the costs, including the costs of new
			 equipment, installation, and construction (including the costs of tower,
			 antenna, transmitter, and transmission line upgrades), incurred by television
			 broadcast station licensees as a result of—
									(aa)relocation to an identical amount of
			 contiguous spectrum under paragraph (3); or
									(bb)modification of spectrum usage rights under
			 paragraph (4);
									(II)the costs of multichannel video programming
			 distributors (as defined in section 602(13) of the Communications Act of 1934
			 (47 U.S.C. 522(13))) to continue complying with any carriage obligations under
			 sections 338, 614, and 615 of such Act (47 U.S.C. 338; 534; 535), if such costs
			 were incurred as a result of—
									(aa)voluntary
			 relinquishment by television broadcast station licensees of spectrum usage
			 rights under section 309(j)(8)(G) of such Act;
									(bb)relocation of television broadcast station
			 licensees to an identical amount of contiguous spectrum under paragraph (3);
			 or
									(cc)modification of the spectrum usage rights
			 of television broadcast station licensees under paragraph (4); and
									(III)the expenses
			 incurred by the Assistant Secretary in administering the Fund.
								(ii)ProhibitionAmounts in the Incentive Auction Relocation
			 Fund may not be used to cover—
								(I)lost revenues;
			 or
								(II)costs incurred by a television broadcast
			 station licensee as a result of a voluntary relinquishment of rights.
								(iii)ReasonablenessThe
			 Assistant Secretary may only make payments under clause (i) to cover costs that
			 were reasonably incurred, as determined by the Assistant Secretary, in
			 consultation with the Commission.
							(7)ConfidentialityThe
			 Commission shall protect the confidentiality of the identity of a television
			 broadcast station licensee offering to relinquish spectrum usage rights under
			 section 309(j)(8)(G) of the Communications Act of 1934 until the relinquishment
			 becomes effective.
					(8)Deadlines for
			 reorganization of television broadcast spectrum
						(A)RulemakingNot
			 later than 18 months after the date of the enactment of this Act, the
			 Commission shall complete a rulemaking proceeding to establish a process for
			 carrying out the reorganization of the television broadcast spectrum under this
			 subsection.
						(B)AuctionsThe
			 Commission shall take all actions necessary in order to, with respect to the
			 portions of the television broadcast spectrum made available through the
			 reorganization under this subsection—
							(i)not
			 later than January 31, 2016—
								(I)commence the
			 bidding process under section 309(j)(8)(G) of the Communications Act of 1934 to
			 assign initial licenses subject to new service rules, on a flexible-use basis
			 to the extent technologically feasible; or
								(II)allocate such
			 spectrum for unlicensed use; and
								(ii)not
			 later than June 30, 2016, deposit the available proceeds in accordance with
			 such section.
							(9)LimitationDuring the period beginning on the date of
			 the enactment of this Act and ending on June 30, 2016, the Commission may
			 conduct only 1 process involving reorganization of the television broadcast
			 spectrum under this subsection.
					(10)Certain
			 provisions inapplicableThe
			 following provisions of the Communications Act of 1934 shall not apply in the
			 case of the reorganization of television broadcast spectrum under this
			 subsection or the auction under section 309(j)(8)(G) of such Act of the
			 spectrum made available through such reorganization: section 307(b), the 2nd
			 and 3rd sentences and subparagraphs (A) and (F) of section 309(j)(3),
			 subparagraphs (A), (C), and (D) of section 309(j)(4), section 309(j)(15)(A),
			 section 316, and section 331.
					(11)DefinitionsIn this subsection:
						(A)Television
			 broadcast spectrumThe term television broadcast
			 spectrum means the portions of the electromagnetic spectrum between the
			 frequencies from 54 megahertz to 72 megahertz, from 76 megahertz to 88
			 megahertz, from 174 megahertz to 216 megahertz, from 470 megahertz to 608
			 megahertz, and from 614 megahertz to 698 megahertz.
						(B)Television
			 broadcast station licenseeThe term television broadcast
			 station licensee means the licensee of—
							(i)a
			 full-power television station; or
							(ii)low-power television station that has been
			 accorded primary status as a Class A television licensee under section
			 73.6001(a) of title 47, Code of Federal Regulations.
							(12)ExpirationThe
			 preceding paragraphs of this subsection, except paragraphs (6) and (11), shall
			 not apply after June 30, 2016.
					(c)Incentive
			 auctions To repurpose certain mobile satellite service spectrum for terrestrial
			 broadband use
					(1)In
			 generalTo the extent that the Commission makes available, after
			 the date of the enactment of this Act, initial spectrum licenses for the use of
			 some or all of the spectrum described in paragraph (2) for terrestrial
			 broadband use, such licenses shall be assigned through a system of competitive
			 bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C.
			 309(j)), including, as appropriate, paragraph (8)(G) of such section.
					(2)Spectrum
			 describedThe spectrum described in this paragraph is the
			 following:
						(A)The frequencies from 1525 megahertz to 1544
			 megahertz, from 1545 megahertz to 1559 megahertz, from 1626.5 megahertz to
			 1645.5 megahertz, and from 1646.5 megahertz to 1660.5 megahertz (the L
			 band).
						(B)The frequencies
			 from 1610 megahertz to 1626.5 megahertz and from 2483.5 megahertz to 2500
			 megahertz (the Big LEO band).
						(C)The frequencies
			 from 2000 megahertz to 2020 megahertz and from 2180 megahertz to 2200 megahertz
			 (the S band).
						(3)Retention of
			 Commission authorityNothing in this subsection shall modify or
			 restrict the authority of the Commission to grant a waiver under section 316 of
			 the Communications Act of 1934 (47 U.S.C. 316) to an existing mobile satellite
			 service licensee to afford such licensee additional flexibility to provide
			 terrestrial broadband services.
					IVPublic Safety
			 Trust Fund
			401.Public Safety
			 Trust Fund
				(a)Establishment of
			 Public Safety Trust Fund
					(1)In
			 generalThere is established in the Treasury of the United States
			 a trust fund to be known as the Public Safety Trust Fund.
					(2)Deposit of
			 receipts
						(A)In
			 generalThere shall be deposited in the Public Safety Trust Fund
			 the proceeds from the auction of spectrum required to be deposited in the Fund
			 by subparagraphs (D)(ii), (F), and (G) of section 309(j)(8) of the
			 Communications Act of 1934, as added by sections 301(c)(3)(C), 301(c)(4), and
			 302(a), respectively.
						(B)AvailabilityAmounts
			 deposited in the Public Safety Trust Fund in accordance with subparagraph (A)
			 shall remain available through fiscal year 2021. After the end of such fiscal
			 year, such amounts shall be deposited in the general fund of the Treasury,
			 where such amounts shall be dedicated for the sole purpose of deficit
			 reduction.
						(b)Use of
			 FundAmounts deposited in the Public Safety Trust Fund shall be
			 used in the following manner:
					(1)Payment of
			 incentive amounts
						(A)DisbursalsAmounts in the Public Safety Trust Fund
			 shall be used to make the disbursals permitted by section 309(j)(8)(G)(i) of
			 the Communications Act of 1934 to licensees who voluntarily relinquished
			 licensed spectrum usage rights under such section.
						(B)Notification to
			 Congress
							(i)In
			 generalAt least 3 months before any incentive auction conducted
			 under section 309(j)(8)(G) of the Communications Act of 1934, the Chairman of
			 the Commission, in consultation with the Director of the Office of Management
			 and Budget, shall notify the appropriate committees of Congress—
								(I)of the methodology
			 for calculating any disbursals described in subparagraph (A) that will be made
			 from the proceeds of such auction; and
								(II)that such
			 methodology considers the value of the spectrum voluntarily relinquished in its
			 current use and the timeliness with which the licensee cleared its use of such
			 spectrum.
								(ii)DefinitionIn
			 this subparagraph, the term appropriate committees of Congress
			 means—
								(I)the Committee on
			 Commerce, Science, and Transportation of the Senate;
								(II)the Committee on
			 Appropriations of the Senate;
								(III)the Committee on
			 Energy and Commerce of the House of Representatives; and
								(IV)the Committee on
			 Appropriations of the House of Representatives.
								(2)Incentive
			 Auction Relocation FundNot less than 5 percent but not more than
			 $1,000,000,000 of the amounts in the Public Safety Trust Fund shall be
			 deposited in the Incentive Auction Relocation Fund established by section
			 302(b)(6)(A).
					(3)State, Local,
			 and Tribal Planning and Implementation Fund$250,000,000 shall be
			 deposited in the State, Local, and Tribal Planning and Implementation Fund
			 established by section 211(a).
					(4)Public Safety
			 Broadband Corporation$11,000,000,000 shall be deposited with the
			 Public Safety Broadband Corporation established under section 201(a) for
			 ensuring the construction, management, maintenance, and operation of the public
			 safety broadband network.
					(5)Public safety
			 research and development$40,000,000 per year for each of the
			 fiscal years 2012 through 2016 shall be made available for use by the Director
			 of NIST to carry out the research program established under section 221.
					(6)NHTSA report on
			 Next Generation 9–1–1 services$2,000,000 shall be made available
			 for fiscal years 2012 and 2013 for use by the Administrator of the National
			 Highway Traffic Safety Administration to prepare the report on Next Generation
			 9–1–1 services required by section 237.
					(7)Deficit
			 reductionAny amounts remaining in the Public Safety Trust Fund
			 after the deduction of the amounts required by paragraphs (1) through (6) shall
			 be deposited in the general fund of the Treasury, where such amounts shall be
			 dedicated for the sole purpose of deficit reduction.
					(c)InvestmentAmounts
			 in the Public Safety Trust Fund shall be invested in accordance with section
			 9702 of title 31, United States Code, and any interest on, and proceeds from,
			 any such investment shall be credited to, and become a part of, the
			 Fund.
				VSpectrum
			 Policy
			501.Spectrum
			 inventoryPart B of title I of
			 the National Telecommunications and Information Administration Organization Act
			 (47 U.S.C. 921 et seq.) is amended by adding at the end the following:
				
					119.Spectrum
				inventory
						(a)Radio Spectrum
				InventoryIn order to promote
				the efficient use of the electromagnetic spectrum, the Assistant Secretary and
				the Commission shall coordinate and carry out each of the following activities
				not later than 1 year after the date of enactment of this section:
							(1)Except as provided
				in subsection (e), create an inventory of each radio spectrum band of
				frequencies listed in the United States Table of Frequency Allocations, from
				225 megahertz to, at a minimum, 3.7 gigahertz, and to 10 gigahertz unless the
				Assistant Secretary and the Commission determine that the burden of expanding
				the inventory outweighs the benefit, that includes—
								(A)the radio services
				authorized to operate in each band of frequencies;
								(B)the identity of
				each Federal or non-Federal user within each such radio service authorized to
				operate in each band of frequencies;
								(C)the activities,
				capabilities, functions, or missions (including whether such activities,
				capabilities, functions, or missions are space-based, air-based, or
				ground-based) supported by the transmitters, end-user terminals or receivers,
				or other radio frequency devices authorized to operate in each band of
				frequencies;
								(D)the total amount
				of spectrum, by band of frequencies, assigned or licensed to each Federal or
				non-Federal user (in percentage terms and in sum) and the geographic areas
				covered by their respective assignments or licenses; and
								(E)to the greatest
				extent possible—
									(i)the approximate
				number of transmitters, end-user terminals or receivers, or other radio
				frequency devices authorized to operate, as appropriate to characterize the
				extent of use of each radio service in each band of frequencies;
									(ii)an approximation
				of the extent to which each Federal or non-Federal user is using, by geography,
				each band of frequencies, such as the amount and percentage of time of use,
				number of end users, or other measures as appropriate to the particular band
				and radio service;
									(iii)contour maps or
				other information that illustrates the coverage area, receiver performance, and
				other parameters relevant to an assessment of the availability of spectrum in
				each band;
									(iv)for each band or
				range of frequencies, the identity of each entity offering unlicensed services
				and the types and approximate number of unlicensed intentional radiators
				verified or certified by the Commission that are authorized to operate;
				and
									(v)for non-Federal
				users, any commercial names under which facilities-based service is offered to
				the public using the spectrum of the non-Federal user, including the commercial
				names under which the spectrum is being offered through resale.
									(2)Except as provided
				in subsection (e), create a centralized portal or Web site to make the
				inventory of the bands of frequencies required under paragraph (1) available to
				the public.
							(b)Use of Agency
				resourcesIn creating the inventory described in subsection
				(a)(1), the Assistant Secretary and the Commission shall first use agency
				resources, including existing databases, field testing, and recordkeeping
				systems, and only request information from Federal and non-Federal users if
				such information cannot be obtained using such agency resources.
						(c)Reports
							(1)In
				generalExcept as provided in subsection (e), not later than 2
				years after the date of enactment of this section and biennially thereafter,
				the Assistant Secretary and the Commission shall submit a report to the
				Committee on Commerce, Science, and Transportation of the Senate and to the
				Committee on Energy and Commerce of the House of Representatives
				containing—
								(A)the results of the
				inventory created under subsection (a)(1), including any update to the
				information in the inventory pursuant to subsection (d);
								(B)a description of
				any information the Assistant Secretary or the Commission determines is
				necessary for such inventory but that is unavailable; and
								(C)a description of
				any information not provided by any Federal or non-Federal user in accordance
				with subsections (e)(1)(B)(ii) and (e)(2)(C)(ii).
								(2)Relocation
				report
								(A)In
				generalExcept as provided in subsection (e), the Assistant
				Secretary and the Commission shall submit a report to the Committee on
				Commerce, Science, and Transportation of the Senate and the Committee on Energy
				and Commerce of the House of Representatives containing a recommendation of
				which spectrum, if any, should be reallocated or otherwise made available for
				shared access and an explanation of the basis for that recommendation.
								(B)DeadlinesThe
				report required under subparagraph (A) shall be submitted not later than 2
				years after the date of enactment of this section and every 2 years
				thereafter.
								(3)Inventory
				reportIf the Assistant Secretary and the Commission have not
				conducted an inventory under subsection (a) to 10 gigahertz at least 90 days
				before the third report required under paragraph (1) is submitted, the
				Assistant Secretary and the Commission shall include an evaluation in such
				report and in every report thereafter of whether the burden of expanding the
				inventory to 10 gigahertz outweighs the benefit until such time as the
				Assistant Secretary and the Commission have conducted the inventory to 10
				gigahertz.
							(d)Maintenance and
				Updating of InformationAfter the creation of the inventory
				required by subsection (a)(1), the Assistant Secretary and the Commission shall
				make all reasonable efforts to maintain and update the information required
				under such subsection on a quarterly basis, including when there is a transfer
				or auction of a license or a change in a permanent assignment or
				license.
						(e)National
				Security and Public Safety Information
							(1)Nondisclosure
								(A)In
				generalIf the head of an executive agency of the Federal
				Government determines that public disclosure of certain information held by
				that agency or a licensee of non-Federal spectrum and required by subsection
				(a), (c), or (d) would reveal classified national security information or other
				information for which there is a legal basis for nondisclosure and such public
				disclosure would be detrimental to national security, homeland security, or
				public safety, the agency head shall notify the Assistant Secretary of that
				determination and shall include descriptions of the activities, capabilities,
				functions, or missions (including whether they are space-based, air-based, or
				ground-based) supported by the information being withheld.
								(B)Information
				providedThe agency head shall provide to the Assistant
				Secretary—
									(i)the publicly
				releasable information required by subsection (a)(1);
									(ii)to the maximum
				extent practicable, a summary description, suitable for public release, of the
				classified national security information or other information for which there
				is a legal basis for nondisclosure; and
									(iii)a classified
				annex, under appropriate cover, containing the classified national security
				information or other information for which there is a legal basis for
				nondisclosure that the agency head has determined must be withheld from public
				disclosure.
									(2)Public safety
				nondisclosure
								(A)In
				generalIf a licensee of non-Federal spectrum determines that
				public disclosure of certain information held by that licensee and required to
				be submitted by subsection (a), (c), or (d) would reveal information for which
				public disclosure would be detrimental to public safety, or the licensee is
				otherwise prohibited by law from disclosing the information, the licensee may
				petition the Commission for a partial or total exemption from inclusion on the
				centralized portal or Web site under subsection (a)(2) and in the report
				required by subsection (c).
								(B)BurdenThe
				licensee seeking an exemption under this paragraph bears the burden of
				justifying the exemption and shall provide clear and convincing evidence to
				support such an exemption.
								(C)Information
				requiredIf an exemption is granted under this paragraph, the
				licensee shall provide to the Commission—
									(i)the publicly
				releasable information required by subsection (a)(1) for the inventory;
									(ii)to the maximum
				extent practicable, a summary description, suitable for public release, of the
				information for which public disclosure would be detrimental to public safety
				or the licensee is otherwise prohibited by law from disclosing; and
									(iii)an annex, under
				appropriate cover, containing the information that the Commission has
				determined should be withheld from public disclosure.
									(3)Additional
				disclosureThe annexes required under paragraphs (1)(B)(iii) and
				(2)(C)(iii) shall be provided to the congressional committees listed in
				subsection (c), but shall not be disclosed to the public under subsection (a)
				or subsection (d) or provided to any unauthorized person through any other
				means.
							(4)National
				Security Council consultationPrior to the release of the
				inventory under subsection (a), any updates to the inventory resulting from
				subsection (d), or the submission of a report under subsection (c)(1), the
				Assistant Secretary and the Commission shall consult with the National Security
				Council for a period not to exceed 30 days for the purposes of determining what
				additional information, if any, shall be withheld from the public.
							(f)Proprietary
				informationIn creating and maintaining the inventory,
				centralized portal or Web site, and reports under this section, the Assistant
				Secretary and the Commission shall follow their rules and practice regarding
				confidential and proprietary information. Nothing in this subsection shall be
				construed to compel the Commission to make publicly available any confidential
				or proprietary
				information.
						.
			502.Federal
			 spectrum planning
				(a)Review of
			 evaluation processNot later than 6 months after the date of
			 enactment of this Act, the Comptroller General of the United States
			 shall—
					(1)conduct a review
			 of the processes that Federal entities utilize to evaluate the spectrum needs
			 of such entities;
					(2)make
			 recommendations on how to improve such processes; and
					(3)submit to the
			 appropriate committees of Congress a report on the review and recommendations
			 made pursuant to paragraphs (1) and (2).
					(b)Revision of
			 evaluation process
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, each Federal entity shall update or revise the process used by such entity
			 to evaluate the proposed spectrum needs of such entity, or establish such a
			 process, taking into account any applicable recommendations made in the report
			 required by subsection (a).
					(2)Required
			 inclusions
						(A)Analysis of
			 optionsEach process described in paragraph (1), whether newly
			 established, updated, or revised, shall include an analysis and assessment
			 of—
							(i)the
			 options available to the Federal entity to obtain communications services that
			 are the most spectrum-efficient; and
							(ii)the
			 effective alternatives available to such entity that will permit the entity to
			 continue to satisfy the mission requirements of the entity.
							(B)Analysis
			 submitted to NTIAThe analysis and assessment carried out under
			 subparagraph (A) shall be submitted by the Federal entity to the Assistant
			 Secretary at the same time that the entity seeks certification or
			 recertification, if applicable, of spectrum support from the NTIA pursuant to
			 the requirements of the National Telecommunications and Information
			 Administration Organization Act (47 U.S.C. 901 et seq.) and OMB Circular
			 A–11.
						(c)Spectrum plans
			 of Federal entities
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, each Federal entity shall provide an
			 entity-specific strategic spectrum plan to the Assistant Secretary and the
			 Director of the Office of Management and Budget.
					(2)Required
			 inclusionsEach strategic spectrum plan submitted under paragraph
			 (1) shall include—
						(A)the spectrum
			 requirements of the entity;
						(B)the planned uses
			 of new technologies or expanded services requiring spectrum over a period of
			 time to be determined by the entity;
						(C)suggested
			 spectrum-efficient approaches to meeting the spectrum requirements identified
			 under subparagraph (A); and
						(D)progress reports
			 on the activities of the entity to improve its spectrum management.
						(d)Classified
			 national security information and certain other information
					(1)In
			 generalThe head of a Federal
			 entity shall take the actions described in paragraph (2) if such head
			 determines that disclosure of information required by subsection (c) would
			 reveal—
						(A)information that is classified in
			 accordance with Executive Order 13526 (75 Fed. Reg. 707) or any successor
			 Executive order establishing or modifying the uniform system for classifying,
			 safeguarding, and declassifying national security information; or
						(B)other information
			 for which there is a legal basis for nondisclosure and the public disclosure of
			 which would be detrimental to national security, homeland security, or public
			 safety.
						(2)Actions
			 describedThe actions described in this paragraph are the
			 following:
						(A)Notification to
			 the Assistant Secretary of the determination under paragraph (1).
						(B)Provision to the
			 Assistant Secretary of—
							(i)the publicly releasable information
			 required by subsection (c);
							(ii)to the maximum extent practicable, a
			 summary description, suitable for public release, of the classified information
			 or other information for which there is a legal basis for nondisclosure;
			 and
							(iii)a classified annex, under appropriate
			 cover, containing the classified information or other information for which
			 there is a legal basis for nondisclosure that the head of the Federal entity
			 has determined must be withheld from public disclosure.
							(3)Annex
			 restrictionThe Assistant Secretary shall make an annex described
			 in paragraph (2)(B)(iii) available to the Secretary of Commerce and the
			 Director of the Office of Management and Budget. Neither the Assistant
			 Secretary, the Secretary of Commerce, nor the Director of the Office of
			 Management and Budget may make any such annex available to the public or to any
			 unauthorized person through any other means.
					(e)Federal
			 Strategic Spectrum Plan
					(1)Development and
			 submission
						(A)In
			 generalThe Secretary of Commerce shall develop a Federal
			 Strategic Spectrum Plan, in coordination with the Assistant Secretary and the
			 Director of the Office of Management and Budget.
						(B)Submission to
			 CongressNot later than 6
			 months after the date by which the initial entity-specific strategic spectrum
			 plans are required to be submitted to the Assistant Secretary under subsection
			 (c)(1), the Secretary of Commerce shall, consistent with the requirements set
			 forth in subsection (d)(3), submit the Federal Strategic Spectrum Plan
			 developed under subparagraph (A) to the appropriate committees of
			 Congress.
						(C)Nondisclosure of
			 annexesThe Federal Strategic Spectrum Plan required to be
			 submitted under subparagraph (B) shall be submitted in unclassified form, but
			 shall include, if appropriate, 1 or more annexes as provided for by subsection
			 (d)(2)(B)(iii). No congressional committee may make any such annex available to
			 the public or to any unauthorized person.
						(D)Classified
			 annexesIf the Federal Strategic Spectrum Plan includes a
			 classified annex as provided for by subsection (d)(2)(B)(iii), the Secretary of
			 Commerce shall—
							(i)submit the
			 classified annex only to the appropriate committees of Congress with primary
			 oversight jurisdiction for the user entities or licensees concerned; and
							(ii)provide notice of
			 the submission to the other appropriate committees of Congress.
							(E)DefinitionIn
			 this subsection, the term appropriate committees of Congress means
			 the Committee on Commerce, Science, and Transportation of the Senate, the
			 Committee on Energy and Commerce of the House of Representatives, and any other
			 congressional committee with primary oversight jurisdiction for the user entity
			 or licensees concerned.
						(2)Incorporation of
			 entity plansThe Federal Strategic Spectrum Plan developed under
			 paragraph (1)(A) shall incorporate, consistent with the requirements of
			 subsection (d)(3), the initial entity-specific strategic spectrum plans
			 submitted under subsection (c)(1).
					(3)Required
			 inclusionsThe Federal Strategic Spectrum Plan developed under
			 paragraph (1)(A) shall include—
						(A)information on how
			 spectrum assigned to and used by Federal entities is being used;
						(B)opportunities to
			 increase efficient use of infrastructure and spectrum assigned to and used by
			 Federal entities;
						(C)an assessment of
			 the future spectrum needs of the Federal Government; and
						(D)plans to
			 incorporate such needs in the frequency assignment, equipment certification,
			 and review processes of the Assistant Secretary.
						(4)UpdatesThe
			 Secretary of Commerce shall revise and update the Federal Strategic Spectrum
			 Plan developed under paragraph (1)(A) to take into account the biennial
			 submission of the entity-specific strategic spectrum plans submitted under
			 subsection (c)(1).
					(f)National
			 Strategic Spectrum Plan
					(1)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, and every 4 years thereafter, the Assistant Secretary and the
			 Commission, in consultation with other Federal departments and agencies, State,
			 local, and tribal entities, and commercial spectrum interests, shall develop a
			 quadrennial National Strategic Spectrum Plan.
					(2)Required
			 inclusionA National Strategic Spectrum Plan developed under
			 paragraph (1) shall include the following:
						(A)The Federal Strategic Spectrum Plan
			 developed under paragraph (1)(A) of subsection (e), as updated under paragraph
			 (4) of such subsection.
						(B)Long-range
			 spectrum planning for both Federal and non-Federal users, including commercial
			 users and State and local government users.
						(C)An identification
			 of new technologies or expanded services requiring spectrum.
						(D)An identification
			 and analysis of the nature and characteristics of the new radio communication
			 systems required and the nature and characteristics of the spectrum
			 required.
						(E)An identification
			 and analysis of efficient approaches to meeting the future spectrum
			 requirements of all users, including—
							(i)requiring certain
			 standards-based technologies that improve spectrum efficiencies;
							(ii)spectrum sharing
			 and reuse opportunities;
							(iii)possible
			 reallocation; and
							(iv)any
			 other approaches that promote efficient use of spectrum.
							(F)An evaluation of
			 current spectrum auction processes to determine the effectiveness of such
			 processes in—
							(i)promoting
			 competition;
							(ii)improving the
			 efficiency of spectrum use; and
							(iii)maximizing the
			 full economic value of the spectrum to consumers, industry, and
			 taxpayers.
							503.Reallocating
			 Federal spectrum for commercial purposes and Federal spectrum sharing
				(a)Eligible Federal
			 entitiesSection 113(g)(1) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 923(g)(1)) is amended to
			 read as follows:
					
						(1)Eligible Federal
				entitiesAny Federal entity that operates a Federal Government
				station authorized to use a band of frequencies specified in paragraph (2) and
				that incurs relocation costs or sharing costs because of planning for a
				potential auction of spectrum frequencies, a planned auction of spectrum
				frequencies, or the reallocation of spectrum frequencies from Federal use to
				exclusive non-Federal use or to shared use shall receive payment for such
				relocation costs or sharing costs from the Spectrum Relocation Fund, in
				accordance with section 118. For purposes of this paragraph, Federal power
				agencies exempted under subsection (c)(4) that choose to relocate from the
				frequencies identified for reallocation pursuant to subsection (a) are eligible
				to receive payment under this
				paragraph.
						.
				(b)Eligible
			 frequenciesSection 113(g)(2)(B) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)(2)(B)) is amended to read as follows:
					
						(B)any other band of
				frequencies reallocated from Federal use to non-Federal or shared use, whether
				for licensed or unlicensed use, after January 1, 2003, that is assigned—
							(i)by
				competitive bidding pursuant to section 309(j) of the Communications Act of
				1934 (47 U.S.C. 309(j)); or
							(ii)as a result of an
				Act of Congress or any other administrative or executive
				direction.
							.
				(c)Relocation costs
			 and sharing costs definedSection 113(g)(3) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)(3)) is amended to read as follows:
					
						(3)Relocation costs
				and sharing costs defined
							(A)In
				generalFor purposes of this subsection, the term
				relocation costs or sharing costs means the costs
				incurred by a Federal entity in connection with the auction (or a potential or
				planned auction) of spectrum frequencies previously assigned to such entity, or
				the sharing of spectrum frequencies assigned to such entity (including the
				auction or a potential or planned auction of the rights to use spectrum
				frequencies on a shared basis with such entity), respectively, in order to
				achieve comparable capability of systems as before the relocation or the
				sharing arrangement. Such term includes, with respect to relocation or sharing,
				as the case may be—
								(i)the costs of any
				modification or replacement of equipment, spares, associated ancillary
				equipment, software, facilities, operating manuals, training costs, or
				regulations that are attributable to relocation or sharing;
								(ii)the costs of all
				engineering, equipment, software, site acquisition, and construction, as well
				as any legitimate and prudent transaction expense, including term-limited
				Federal civil servant and contractor staff necessary to carry out the
				relocation or sharing activities of an eligible Federal entity, and reasonable
				additional costs incurred by the Federal entity that are attributable to
				relocation or sharing, including increased recurring costs associated with the
				replacement of facilities;
								(iii)the costs of
				research, engineering studies, economic analyses, or other expenses reasonably
				incurred in connection with—
									(I)calculating the
				estimated relocation costs or sharing costs that are provided to the Commission
				pursuant to paragraph (4);
									(II)determining the
				technical or operational feasibility of relocation to 1 or more potential
				relocation bands; or
									(III)planning for or
				managing a relocation or sharing project (including spectrum coordination with
				auction winners) or potential relocation or sharing project;
									(iv)the one-time costs of any modification of
				equipment reasonably necessary—
									(I)to accommodate
				commercial use of shared frequencies; or
									(II)in the case of
				eligible frequencies reallocated for exclusive commercial use and assigned
				through a competitive bidding process under section 309(j) of the
				Communications Act of 1934 (47 U.S.C. 309(j)) but with respect to which a
				Federal entity retains primary allocation or protected status for a period of
				time after the completion of the competitive bidding process, to accommodate
				shared Federal and non-Federal use of such frequencies for such period;
									(v)the costs
				associated with the accelerated replacement of systems and equipment if such
				acceleration is necessary to ensure the timely relocation of systems to a new
				frequency assignment or the timely accommodation of sharing of Federal
				frequencies; and
								(vi)the costs of the
				use of commercial systems (including systems not utilizing spectrum) to replace
				Federal systems discontinued or relocated pursuant to this Act, including lease
				(including lease of land), subscription, and equipment costs over an
				appropriate period, such as the anticipated life of an equivalent Federal
				system or other period determined by the Director of the Office of Management
				and Budget.
								(B)Comparable
				capability of systemsFor purposes of subparagraph (A),
				comparable capability of systems—
								(i)may be achieved by
				relocating a Federal Government station to a new frequency assignment, by
				relocating a Federal Government station to a different geographic location, by
				modifying Federal Government equipment to mitigate interference or use less
				spectrum, in terms of bandwidth, geography, or time, and thereby permitting
				spectrum sharing (including sharing among relocated Federal entities and
				incumbents to make spectrum available for non-Federal use) or relocation, or by
				utilizing an alternative technology; and
								(ii)includes the
				acquisition of state-of-the-art replacement systems intended to meet comparable
				operational scope, which may include incidental increases in
				functionality.
								.
				(d)Certain
			 procedural requirementsSection 113(g) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)) is amended—
					(1)in paragraph
			 (4)(A)—
						(A)by inserting or sharing
			 costs after relocation costs; and
						(B)by inserting
			 or sharing after such relocation;
						(2)in paragraph
			 (5)—
						(A)by inserting or sharing
			 costs after relocation costs; and
						(B)by inserting
			 or sharing after for relocation; and
						(3)in paragraph
			 (6)—
						(A)in the 1st
			 sentence, by inserting and the timely implementation of arrangements for
			 the sharing of such frequencies before the period at the end;
						(B)in the 2nd
			 sentence—
							(i)by
			 striking by relocating to a new frequency assignment or by utilizing an
			 alternative technology;
							(ii)by
			 inserting or limit after terminate; and
							(iii)by
			 inserting or sharing arrangement has been implemented before the
			 period at the end; and
							(C)in the 3rd
			 sentence, by inserting or sharing after
			 relocation.
						(e)Spectrum sharing
			 agreementsSection 113(g) of the National Telecommunications and
			 Information Administration Organization Act, as amended by subsection (d), is
			 further amended by adding at the end the following:
					
						(7)Spectrum sharing
				agreementsA Federal entity is permitted to allow access to its
				frequency assignments by a non-Federal entity upon approval of the NTIA, in
				consultation with the Director of the Office of Management and Budget. Such
				non-Federal entities shall comply with all applicable rules of the Commission
				and the NTIA, including any regulations promulgated pursuant to this section.
				Any remuneration associated with such access shall be deposited into the
				Spectrum Relocation Fund established under section 118. The costs incurred by a
				Federal entity as a result of allowing such access are sharing costs for which
				the entity is eligible for payment from the Fund for the purposes specified in
				paragraph (3). The revenue associated with such access shall be at least 110
				percent of the estimated Federal
				costs.
						.
				(f)Spectrum
			 Relocation FundSection 118 of the National Telecommunications
			 and Information Administration Organization Act (47 U.S.C. 928) is
			 amended—
					(1)in subsection (b),
			 by inserting before the period at the end the following: and any
			 payments made by non-Federal entities for access to Federal spectrum pursuant
			 to section 113(g)(7);
					(2)by amending
			 subsection (c) to read as follows:
						
							(c)Use of
				funds
								(1)Funds from
				auctionsThe amounts in the Fund from auctions of eligible
				frequencies are authorized to be used to pay relocation costs or sharing costs,
				as defined in section 113(g)(3), of an eligible Federal entity incurring such
				costs with respect to relocation from any eligible frequency or the sharing of
				such frequency.
								(2)Funds from
				payments by non-Federal entitiesThe amounts in the Fund from
				payments by non-Federal entities for access to Federal spectrum pursuant to
				section 113(g)(7) are authorized to be used to pay the sharing costs, as
				defined in section 113(g)(3), of an eligible Federal entity incurring such
				costs with respect to such access.
								(3)Transfer of
				funds
									(A)In
				generalSubject to subparagraph (B), the Director of OMB may
				transfer at any time (including prior to any auction or contemplated auction or
				sharing initiative) such sums as may be available in the Fund to an eligible
				Federal entity to pay eligible relocation costs or sharing costs related to
				pre-auction estimates or research, as such costs are described in section
				113(g)(3)(A)(iii).
									(B)NotificationNo
				funds may be transferred pursuant to subparagraph (A) unless the notification
				provided under subsection (d)(2)(B) includes a certification from the Director
				of OMB that—
										(i)funds transferred
				before an auction will likely allow for timely implementation of relocation or
				sharing, thereby increasing net expected auction proceeds by an amount equal to
				or greater than the time value of the amount of funds transferred; and
										(ii)the auction is
				intended to occur not later than 5 years after transfer of funds.
										(C)Applicability
										(i)Prior costs
				incurredThe Director of OMB may transfer up to $10,000,000 from
				the Fund to eligible Federal entities for eligible relocation costs or sharing
				costs related to pre-auction estimates or research, as such costs are described
				in section 113(g)(3)(A)(iii), for costs incurred prior to the date of the
				enactment of the Wireless Innovation and
				Public Safety Act of 2011, but after June 28, 2010.
										(ii)Supplement not
				supplantAny amounts transferred by the Director of OMB pursuant
				to clause (i) shall be in addition to any amounts that the Director of OMB may
				transfer for costs incurred after the date of the enactment of the
				Wireless Innovation and Public Safety Act of
				2011.
										;
					(3)in subsection
			 (d)—
						(A)in paragraph (1),
			 by inserting and sharing costs after relocation
			 costs;
						(B)in paragraph
			 (2)—
							(i)in subparagraph
			 (A), by inserting or sharing before the semicolon; and
							(ii)in subparagraph
			 (B)—
								(I)by inserting or sharing
			 costs after relocation costs; and
								(II)by inserting
			 or sharing before the period at the end; and
								(C)by amending
			 paragraph (3) to read as follows:
							
								(3)Reversion of
				unused funds
									(A)In
				generalAny amounts in the Fund that are remaining after the
				payment of the relocation costs and sharing costs that are payable from the
				Fund shall revert to and be deposited in the general fund of the Treasury not
				later than 8 years after the date of the deposit of such proceeds to the Fund,
				unless within 60 days in advance of the reversion of such funds, the Director
				of OMB, in consultation with the NTIA, notifies the appropriate committees of
				Congress that such funds are needed to complete or to implement current or
				future relocations or sharing initiatives.
									(B)DefinitionIn
				this paragraph, the term appropriate committees of Congress
				means—
										(i)the Committee on
				Appropriations of the Senate;
										(ii)the Committee on
				Commerce, Science, and Transportation of the Senate;
										(iii)the Committee on
				Appropriations of the House of Representatives; and
										(iv)the Committee on
				Energy and Commerce of the House of
				Representatives.
										;
						(4)in subsection
			 (e)(2)—
						(A)by inserting or sharing
			 costs after relocation costs;
						(B)by striking
			 entity’s relocation and inserting relocation of the
			 entity or implementation of the sharing arrangement by the entity;
			 and
						(C)by inserting
			 or the implementation of such arrangement after such
			 relocation; and
						(5)by adding at the
			 end the following:
						
							(f)Additional
				payments from the Fund
								(1)Amounts
				availableNotwithstanding subsections (c) through (e), after the
				date of the enactment of the Wireless
				Innovation and Public Safety Act of 2011, and following the
				credit of any amounts specified in subsection (b), there are hereby
				appropriated from the Fund and available to the Director of OMB—
									(A)up to 10 percent
				of the amounts deposited in the Fund from the auction of licenses for
				frequencies of spectrum vacated by Federal entities; and
									(B)up to 10 percent
				of the amounts deposited in the Fund by non-Federal entities for sharing of
				Federal spectrum.
									(2)Use of
				amountsThe Director of OMB, in consultation with the NTIA, may
				use such amounts to make payments to eligible Federal entities for the purpose
				of encouraging timely access to such spectrum, provided that—
									(A)any such payment
				by the Director of OMB is based on the market value of the spectrum, the
				timeliness with which the Federal entity cleared its use of such spectrum, and
				the need for such spectrum in order for the Federal entity to conduct its
				essential missions;
									(B)any such payment
				by the Director of OMB is used to carry out—
										(i)the purposes
				specified in clauses (i) through (vi) of section 113(g)(3)(A) to achieve
				enhanced capability for those systems affected by reallocation of Federal
				spectrum for commercial use, or by sharing of Federal frequencies with
				non-Federal entities; and
										(ii)other
				communications, radar, and spectrum-using investments not directly affected by
				such reallocation or sharing but essential for the missions of the Federal
				entity that is relocating its systems or sharing frequencies;
										(C)the amount
				remaining in the Fund after any such payment by the Director of OMB is not less
				than 10 percent of the winning bids in the relevant auction, or is not less
				than 10 percent of the payments from non-Federal entities in the relevant
				sharing agreement;
									(D)any such payment
				by the Director of OMB shall not be made until 30 days after the Director has
				notified the Committees on Appropriations and Commerce, Science, and
				Transportation of the Senate, and the Committees on Appropriations and Energy
				and Commerce of the House of Representatives; and
									(E)the Director of
				OMB shall make available from such amounts not more than $3,000,000 per year
				for each of the fiscal years 2012 through 2016 for use by the Assistant
				Secretary in carrying out the spectrum management activities of the Assistant
				Secretary under title V of the Wireless
				Innovation and Public Safety Act of
				2011.
									.
					(g)Public
			 disclosure and nondisclosureIf the head of an executive agency
			 of the Federal Government determines that public disclosure of any information
			 contained in a notification or report required by section 113 or 118 of the
			 National Telecommunications and Information Administration Organization Act (47
			 U.S.C. 923; 928) would reveal classified national security information or other
			 information for which there is a legal basis for nondisclosure and such public
			 disclosure would be detrimental to national security, homeland security, public
			 safety, or jeopardize law enforcement investigations, the head of the executive
			 agency shall notify the Assistant Secretary of that determination prior to
			 release of such classified information or other information. In that event,
			 such classified information or other information shall be included in a
			 separate annex, as needed. These annexes shall be provided to the subcommittee
			 of primary jurisdiction of the congressional committee of primary jurisdiction
			 in accordance with appropriate national security stipulations but shall not be
			 disclosed to the public or provided to any unauthorized person through any
			 other means.
				504.Study on
			 spectrum efficiency through receiver standards
				(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study on efforts to ensure that
			 each transmission system that employs radio spectrum is designed and operated
			 so that reasonable use of adjacent spectrum does not excessively impair the
			 functioning of such system.
				(b)Required
			 considerationsAt a minimum,
			 the study required by subsection (a) shall consider—
					(1)the value
			 of—
						(A)improving receiver
			 standards as it relates to increasing spectral efficiency;
						(B)improving
			 operation of services in adjacent frequencies;
						(C)narrowing the
			 guard bands between adjacent spectrum use; and
						(D)improving overall
			 receiver performance for the end user;
						(2)the role of
			 manufacturers, commercial licensees, and government users with respect to their
			 transmission systems and use of adjacent spectrum described in subsection
			 (a);
					(3)the feasibility of
			 industry self-compliance with respect to the design and operational
			 requirements of transmission systems and the reasonable use of adjacent
			 spectrum described in subsection (a); and
					(4)the value of
			 action by the Commission and the Assistant Secretary to establish, by rule,
			 technical requirements or standards for non-Federal and Federal use,
			 respectively, with respect to the reasonable use of adjacent spectrum described
			 in subsection (a).
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit a report to the appropriate
			 committees of Congress on the results of the study required by subsection
			 (a).
				(d)DefinitionFor
			 purposes of this section, the term transmission system means any
			 telecommunications, broadcast, satellite, commercial mobile service, or other
			 communications system that employs radio spectrum.
				505.Study on
			 unlicensed use in the 5 GHz band
				(a)In
			 generalThe Assistant
			 Secretary and the Commission shall, in consultation with the Secretary of
			 Transportation and other stakeholders, conduct a study evaluating known and
			 proposed spectrum-sharing technologies and the risk to Federal and primary
			 users if unlicensed U–NII devices were allowed to operate in the 5350–5470 MHz
			 band and the 5850–5925 MHz band.
				(b)SubmissionNot later than 8 months after the date of
			 the enactment of this Act, the Assistant Secretary and the Commission, acting
			 jointly or separately, shall report on their findings under subsection (a) to
			 the appropriate committees of Congress.
				(c)DefinitionsIn this section:
					(1)5350–5470 MHz
			 bandThe term 5350–5470
			 MHz band means the portion of the electromagnetic spectrum between the
			 frequencies from 5350 megahertz to 5470 megahertz.
					(2)5850–5925 MHz
			 bandThe term 5850–5925
			 MHz band means the portion of the electromagnetic spectrum between the
			 frequencies from 5850 megahertz to 5925 megahertz.
					(3)U–NII
			 devicesThe term U–NII
			 devices has the meaning given such term in section 15.403(s) of title
			 47, Code of Federal Regulations, except for the frequency bands specified in
			 such section.
					506.Report on
			 availability of wireless equipment for the 700 MHz band
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and every 6 months thereafter
			 until January 1, 2016, the Commission shall prepare and submit to the
			 appropriate committees of Congress a report on—
					(1)the availability
			 of wireless equipment capable of operating over all spectrum between the
			 frequencies from 698 megahertz to 806 megahertz that is allocated by the
			 Commission for paired commercial or public safety use; and
					(2)the potential availability of wireless
			 equipment capable of operating over spectrum made available through
			 reorganization of the television broadcast spectrum under section 302(b) and
			 the auction of such spectrum under subparagraph (G) of section 309(j)(8) of the
			 Communications Act of 1934, as added by section 302(a).
					(b)ContentsThe Commission shall seek input from the
			 commercial mobile data service industry and include in the report required by
			 subsection (a) an assessment of—
					(1)the technical
			 feasibility, and the potential impact on costs, size, battery consumption, and
			 any other factor the Commission considers appropriate, of making equipment
			 capable of operating over some or all of the spectrum described in paragraph
			 (1) of such subsection;
					(2)the timeframe for
			 when wireless equipment capable of operating over some or all of such spectrum
			 will be available; and
					(3)the feasibility of
			 and progress towards making available wireless equipment that is capable of
			 operating over some or all of the spectrum described in paragraph (2) of such
			 subsection.
					
